Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 17 January 2002.
Approval of the Minutes of the previous sitting
The Minutes of the previous sitting have been distributed. Are there any comments?
Mr President, I should like to ask you to add my name to the attendance register. Not only did I vote, I even took the floor during that session; yet I am not included on the list. I hope that this can be rectified.
Yes, indeed, Mr Pronk.
(The Minutes of the previous sitting were approved)
Announcement by the President
I should like to inform the House that I received, shortly after my arrival in office, advice from the Committee on Legal Affairs and the Internal Market, inviting the President to submit to the European Court of Justice for review the question of the legal base with regard to the European Company Statute. The deadline for implementing that request was today. I consulted widely, both inside and outside the House on this issue and had the opportunity to hear opinions of the Conference of Presidents. I have made a decision, while respecting the weight of the argument - which is a substantial legal argument - not to make a reference to the European Court of Justice.
Essentially I have made this decision, prior to the forthcoming convention and having regard to the Laeken Declaration which expressly mentions Articles 95 and 308 - the articles in dispute in this case - so we can make an act of political faith between ourselves and the other institutions as we prepare for that convention. I have since spoken to the President of the European Commission and to the President of the Council, Mr Aznar López. I am assured in both cases that they understand the political act of faith which has been made. I believe that they will want, in the coming weeks, to try to find between our institutions a way to recognise the substance of these issues, which is about our role as a Parliament in representing citizens of the Union and their concerns in the law-making process.
I hope that in the end this act of political faith in the primacy of politics will be repaid, understood and not misunderstood. It is important - this side of the Barcelona Summit, with an issue that has been with us for three decades and perhaps has no parallel in the issues before us - to appreciate that it was not an easy decision to arrive at. I hope, in the end - both for those in the House who were inclined to agree with my view last week and for the many who were inclined at that time to disagree - that they will appreciate that the judgment is one made in good faith. I believe we can build on it.
Mr President, ladies and gentlemen, most of you will be aware that I have taken a different line from our President. However, I respect this decision, and if you have succeeded in bringing forth from this result an attitude of goodwill that will later actually be reflected in amendments to the Treaties or in some other acknowledgement of our rights, that would be a success that would not have been possible without the joint action of the Legal Affairs Committee and our President.
Mr President, I totally agree with your decision. I believe that what we are dealing with here is an act of political faith, in view of the fact that we are attempting to defend the existence of the European Company Statute, without prejudice to the fundamental issues arising from the legal base.
Mr President, as you know, my position was quite the opposite and I am still convinced that it is a mistake not to refer the matter to the Court of Justice. I simply wanted to say this in plenary as well, because if we accept that the Council can pass an act under the co-decision procedure, taking away the power of co-decision from Parliament, we are playing into the Council' s hands. Unfortunately, I do not think that the Council will look upon this in a positive light, but rather as something that it can do again. I just wanted to say, therefore, that I think it is a mistake not to refer the matter to the Court of Justice.
Mr President, I wish to congratulate you on your decision not to make a reference to the European Court of Justice, as the creation of the European Company was one of the objectives for this parliamentary session, and is one of the five decisions for which the economy has been waiting. For thirty years, this decision has been awaited; for thirty years, negotiations have been in progress. To go to the Court of Justice now would mean this business being dragged out for another five or six years; for I am convinced that no firm would avail itself of this important new form under such uncertain conditions. So I believe it wise in this case to refrain from making a reference to the European Court of Justice.
Mr President, on a point of order: it will hardly surprise the House if, on behalf of my Group, I support the position you have taken. But I would nonetheless urge you in your intervention at the European Council in Barcelona to make the point very strongly that we as a House are not happy with the procedure that has been taken and that we hope in the future to see a much more constructive and collaborative approach to us from the other institutions.
Mr President, as you know, the Group of the Party of European Socialists supports your decision.
From a legal point of view, whether or not we have lost influence in the co-decision procedure is debatable. My group - as Mr Medina Ortega has already stated - thinks not and that also, from a political point of view, the decision we have taken is the right one.
As we approach the Barcelona Summit, I would ask you to not only defend our position with regard to the implications of this decision for the European business world, but also, given its importance, from the point of view of consolidating economic democracy and workers' rights.
Mr President, I had not actually intended to speak, but I do of course have something to say whenever the others have something to say.
I would like first to say a few words of thanks to you for the way you dealt with this issue. As Mr Lehne said, a majority of our group was in favour of legal proceedings, but there were other opinions, such as that of the esteemed Mr Karl von Wogau.
I liked, however, the way you dealt with the issue politically, telephoning the President-in-Office of the Council, the Spanish Prime Minister José María Aznar, and, of course, keeping in touch with the President of the Commission, Romano Prodi. We, of course, have confidence in the Spanish Prime Minister; not only in that role do we trust that he will keep his word and that words will be matched by deeds, but also in his role as President-in-Office of the Council.
I also have something to say to the Commission. So, Commissioner, please tell the President of the Commission, Romano Prodi, that, tomorrow, when we deal with Mr von Wogau's report, with financial services and with everything we associate with 'Lamfalussy' , we expect the Commission to take up a position in defence of Parliament's rights vis-à-vis the Council of Ministers. That is what we expect tomorrow. If such a statement is not forthcoming, it will have serious consequences for our relations with the Commission, and so, Mr President, your action will no doubt help the President with his statement tomorrow. Again, let me extend my express thanks to you for the way you have handled this matter politically.
(Applause)
Mr President, as former Chairman of the Committee on Legal Affairs and the Internal Market, and as it was under my chairmanship that this very issue was debated, I asked if I could be the last to speak on this subject.
I would like to make it quite clear that, from the very outset, the Committee on Legal Affairs considered this matter to be a legal issue of enormous political significance, since it dealt with Parliament' s prerogatives and the inter-institutional balance.
Having said this, from the very beginning, the Committee on Legal Affairs was extremely aware that the priority in this case was not to hinder the entry into force of this directive, which had been under discussion for thirty years and, in fact, the decision made by this Committee specifically requests that, in the event of a decision being taken to refer the matter to the European Court of Justice, the outcome of this would be upheld, even if our decision were overruled.
In saying this, Mr President, I am expressing my respect and understanding for the fact that the decision that has been taken at this time - which appears to reflect the majority opinion in this House - responds to the concerns of the Committee on Legal Affairs. I would even go further than the comments made by some of my fellow Members. In this case, if the European Parliament does not refer the matter to the European Court of Justice, it will be showing a greater degree of political responsibility. Because although it is not giving up the defence of its prerogatives, it understands that there is an immediate greater value in postponing the referral of this matter to the Court. I believe that the European Council declarations will strengthen our position, and not only the Barcelona Council but also the Intergovernmental Conference, and it is to be hoped that we can put an end to the imbalance in legal bases which has arisen as a result of this situation.
I thank all those colleagues who have made brief contributions to what is, in effect, a mini-debate on the matter, including those colleagues who disagree with the choice that was made. For as long as I have the privilege to lead the House I will always do my very best as regards my own judgment - and with consultation - to represent our interests and the interests of our citizens. We talked a great deal in the course of the weeks before we elected a president about making our House more political. I hope that this act of political faith will say that we bring primacy of politics to what we do for the next stretch. We will see whether that can create a supportive and creative environment between ourselves and the other institutional players in our work for Europe at the forthcoming convention.
Procedural remarks
Mr President, on a point of order: I would like to request the assistance of my colleagues in Parliament, and indeed of the Commission, following the disaster that struck Dublin in particular last week when it was inundated with serious floods, rendering homeless many frightened people, some elderly. The scenes in Dublin were more reminiscent of other countries, where there are greater extremes of climate. When I returned from Parliament I found my neighbours - I shall declare an interest, I live in that part of the city - were bobbing around in boats, carrying their pets. That is something I never expected to see in my country. I know some of your constituents, Mr President, suffered the same experience.
I would like to express my admiration for those who responded to the tragedy but also, if possible, to request some help with re-housing many of those who lost their homes in this tragedy.
Mr President, I just want to say how much I appreciate the fact that this matter has been raised. It affects both Mrs Banotti's constituency and my own, and I want to be associated with her remarks. She lives in that area, which my son represents in the City Council. I have to say that the response, not only from the government, but also from the people, was heroic.
On this question I will communicate with the relevant Irish authorities and will raise the matter with the European Commission.
Mr President, the President of the United States and other senior officials recently announced that they intend to continue and extend their attacks on other countries on the pretext of combating terrorism or preventing these countries from developing weapons of mass destruction. Mr Bush talks of an axis of evil between Iran, Iraq and North Korea and has said that he is keeping open all his options for making the USA and its allies safe. Other senior officials have spoken along the same lines, causing a great deal of concern...
(The President cut the speaker off)
Mr Korakas, on the issue of substance which you raise we have a debate tomorrow afternoon with Mr Solana. It seems to me that the perfectly intelligent point you wish to make should be made during that debate.
Mr President, I should like to ask the European Parliament to oppose this policy and to put a stop, at long last, to situations which put us in danger of another world war.
Mr President, I would like to draw attention to the seriousness of the situation around Calais following the second refusal by French courts last Friday to close the Sangatte refugee transit centre. In particular, I want to highlight the damage being done to the British rail freight industry by the policy of the French authorities effectively to close the tunnel to freight trains for 18 hours a day. Eight thousand British jobs are being put at risk as a result of this state of affairs, including in my own area of the east of England.
Apart from the other very serious implications, the situation makes a mockery of the idea of the free movement of goods across the European Union. I hope the Commission will institute urgent proceedings against the French authorities in order to rectify this situation.
On Thursday there will be a joint debate which will include a reference to this matter. Those colleagues who are interested should take note of that debate.
Mr President, I am speaking in my capacity as MEP for northern France, following Mr Van Orden, whose comments regarding the Sangatte Centre rather surprised me.
What surprised me, first and foremost, is that he is questioning a court ruling. I did not think that it was customary in the United Kingdom for a political assembly to criticise a decision taken by the courts.
What also surprised me is that he is not concerned about the reasons why so many refugees try to enter Great Britain. Lastly, I would like to point out to him, as I know the centre well having visited it many times, that the intention is to humanely manage a situation which, in itself, is not humane and which has arisen due to a lack of harmonised rules on non-European citizens entering and circulating within the European Union.
Rather than criticising a decision of a court or a country, I would hope that we will all do what is necessary so that common rules can, at long last, be established in the European Union.
Let me remind colleagues again that, whatever their point of view on this matter, it is on the agenda for Thursday and that is the appropriate place to debate it.
Mr President, the nineteenth Winter Olympics start in Salt Lake City in the USA on Friday 8 February. As you know, the aim of the Olympic Games is to promote world peace, friendship, understanding, solidarity, dialogue and the peaceful coexistence of nations and cultures through the common endeavour of athletes from all over the world. This is the spirit in which the Olympic truce, the fundamental principle behind the Olympic Games, was born in the eighth century. Weapons were laid down and all hostilities ceased while the Games were on.
As the idea of this truce, of global conciliation, echoes ideas and values repeatedly proclaimed in this Chamber, I should like to ask you to write to the President of the Olympic Committee, Mr Rogge, and to the Secretary-General of the UN, Mr Kofi Annan, confirming that the European Parliament supports the idea of a truce and calling on everyone involved in armed conflict to lay down their weapons and use the coming weeks, while the Olympic Games are under way, to resolve their differences peaceably.
We shall communicate that as you request.
Mr President, I should like to know whether you share my concern at the mawkish exhibition held in Parliament's building in Brussels last week entitled "We on death row". This exhibition set out to glamorise convicted felons who have committed heinous crimes. Surely our constituents would prefer us to save our sympathy for the victims of these crimes and for the families of the victims who are condemned to a life sentence of grief?
Colleagues may also like to recall that public opinion in a number of Member States is still resolutely supportive of the death penalty. Can we please avoid such distasteful displays in the future, or at least see that the interests of victims and their families are given due respect?
Mr Helmer, I should like to point out to you that the Treaty of Amsterdam includes among its terms a prohibition on the use of the death penalty. This applies not only in Member States ...
... but also is a requirement for entry for candidate states. At the risk of creating further offence to you, I have to admit that I attended the opening of the exhibition and was proud to do so.
Mr President, as Quaestor in charge of exhibitions, I sometimes have to refuse exhibitions but, given the proud history of this Parliament in relation to the death sentence, I was proud to authorise that exhibition.
Mr President, I should like to ask you to consider writing a letter to the President of Nigeria offering the condolences of the Members of this House on the horrendous explosions that took place in Lagos. Over 1 000 people were killed and there are now over 4 000 orphans there. I am sure everyone in this House would wish them to know our feelings.
Mr Corrie, I shall be pleased to do so.
Drug trafficking
The next item is the report (A5-0460/2002) by Arie M. Oostlander, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission proposal with a view to the adoption of a Council framework decision laying down minimum provisions on the constituent elements of criminal acts and penalties in the field of illicit drug trafficking (COM(2001) 259 - C5-0359/2001 - 2001/0114(CNS))
Mr President, I shall try to make myself understood, despite the noise. The present report deals with a Commission proposal with a view to the adoption of a Council framework decision. It aims to help create an area of freedom, security and justice, as provided for by the Treaties, particularly since Amsterdam, and for which, subsequently too, a programme had been expressly scheduled during summit meetings. However, the proposal in question is not terribly far-reaching. More specifically, it is about the common fight against cross-border crime, particularly in terms of making arrangements regarding minimum maximum penalties to be included in the legislation of the Member States.
In fact, the entire document has been written in such a way as to maximise its chances of being adopted by the Council, which means that it merely codifies the lowest common denominator emerging from what is to be included in the legislation of the Member States.
As such, it has, in fact, become a fairly modest document which we in the Committee thought required some more reinforcement in places. The reinforcement should be sufficiently constructive to ensure that the improvements remain within the realms of what is possible. We have therefore not held an explicit debate on drugs policy. Neither in the framework decision, nor in the proposal did we want to include a decision on whether certain drugs should be legalised or not, and neither did we want to draw a distinction between certain soft and hard drugs. These issues are all far too ambitious. Our goal is, in fact, far more modest. I therefore hope that, during the vote, we will reject the amendments which do implicitly deal with these issues, so that we can present to the Council a viable proposal which is in line with the opinions that are, democratically speaking, held by the majority of the European population. We have tried - and we have, in my opinion, reached consensus about this in the Committee - to tighten up the proposal in terms of penalties, for example by not seeking to replace custodial sentences by alternative penalties where serious offenders are concerned. For them, spending twenty-four hours helping out in an old people' s home does not really constitute a suitable, alternative punitive measure.
Furthermore, we have already suggested that the Commission and the Council should perhaps consider the options of civil law penalties which particularly affect offenders in terms of what is most dear to them, namely their possessions.
Thirdly, we agree that we would prefer not to develop a shadow bureaucracy under the authority of the Council' s Secretary-General. If the Treaty of Amsterdam already mentions a transfer of elements from the third pillar to the first pillar, this must be implemented, and we should refrain from leaping forward to an entirely different policy by instituting a shadow bureaucracy under the Secretary-General.
Even within the Dutch political spectrum, I am not one of the extremists, but rather a moderate, on this score. I am therefore of the opinion that this legal approach with regard to penalties etc. forms a kind of tailpiece and is not the most important component of our drugs policy as a whole. What matters most are the preventive and therapeutic measures, and the policy developed in these sectors. However, we should not neglect the legal approach because, to a large extent, it has a lot to do with keeping the peace. This is therefore very much a tailpiece that should have its place.
For the rest, and on behalf of all of us, I believe that Community cooperation should be imposed in a more stringent manner at times, whilst maintaining respect for the national courts' own boundaries, maybe even somewhat more respect than has already been shown in the Commission proposal.
I would now like to turn to the amendments. Following the vote, thirteen amendments have been tabled in the Committee, something which I am not terribly happy about. Or rather, I would like to advise against nearly all of them. In Amendment No 37, the idea that we will not focus on the prosecution of addicts is broadened to also include users. In my view, it is not for the report to comment on this but, rather, up to the Member States to decide on the policy they generally wish to enforce, or resume enforcing, where users are concerned. In any case, it is clear that our position in terms of not wishing to prosecute addicts is based on our preference for a therapeutic emphasis in our policy.
Furthermore, I have noticed that the words 'large-scale' , 'international' , 'cross-border' and 'organised' appear liberally in these thirteen other amendments. This is rather forced in my opinion. They are already used a few times in the text itself, and it seems as if the people who tabled these amendments are, in fact, on a mission to restrict the scope of the proposal. The text even states that action is to be taken specifically if the trade is from one EU country to another EU country. Adding the words I have just mentioned seems downright ridiculous. For what arrives directly from Columbia, Surinam and the Dutch Antilles would not fall within the scope of this framework decision. I would really advise against adopting these amendments in the strongest terms. Incitement and complicity too are exempted from the scope of this proposal in one of the amendments.
I would say that there are some that are more liberal in their inclinations than the rapporteur. Since he himself is not one of the strictest people, I would therefore, in fact, like to reject all amendments which I consider to be unduly liberal.
Mr President, since this is the first opportunity I have had to speak since your election, I should like to wish you the greatest happiness in your Presidency of the European Parliament. I should also like to congratulate Mr Oostlander on the quality of this report, into which he has put a great deal of hard work, and to which the Group of the European People' s Party (Christian Democrats) and European Democrats gives its unreserved support. The issue of drugs is a central concern of Europe' s citizens. For years, the European Parliament has demonstrated its commitment to the fight against drugs. And today, the European dimension of this fight is clear to see in actions that range from the adoption of legal instruments to combat the manufacture of drugs, the trafficking of drugs and money-laundering to cooperation with producer countries and promoting the prevention of drug addiction and the fight against it, involving treatment, rehabilitation and even the development of information and coordination networks between Member States.
We should bear in mind that, since the end of the 'cold war' , there has been an unprecedented increase in drug trafficking as a source of funding for the activities of criminal and terrorist organisations. It is currently estimated that drug-related crime and drug trafficking itself could represent approximately eight per cent of world trade. Putting an end to this trafficking would, therefore, mean shutting down the largest sources of funding for these criminal and terrorist organisations.
This proposal for a framework decision, however, as Mr Oostlander quite rightly pointed out, proposes nothing new and nor does it strengthen the mechanisms for combating international drug trafficking. The proposal is a necessary step, and we know that it is intended to respond to the needs identified both in the Vienna action plan and in the Tampere conclusions, as well as in the European Union 2000-2004 Drugs Strategy. This is, indeed, a necessary step, but an inadequate one: it is limited to establishing the lowest common denominator of the national provisions in force in each Member State for offences in the field of drug trafficking. Consequently the Member States must adopt the necessary measures to ensure that these offences are punishable by effective, proportionate and dissuasive penalties, including custodial sentences with a maximum term of imprisonment of no less than five years in serious cases. Now, in my opinion, this is a very low limit, especially given that the legislation in force in the Member States already imposes heavy penalties for drug trafficking, in particular when the scale and the seriousness of the case can be considered to be aggravating circumstances. For example, in my country, Portugal, this limit is twelve years, and can be increased by one-third.
Lastly, I wish to mention an aspect which is of the greatest importance, and that is the confiscation of all illicit proceeds acquired directly or indirectly from the crime of trafficking or from being a member of a criminal organisation or of a plot to traffic drugs. I feel that this will satisfy the wishes of many of the organisations that have made a remarkable effort in the fight against drugs, that some of the proceeds obtained through the confiscation of these goods can be put to use in the policy of prevention.
Mr President, drugs policy has often led to heated debates in the European Parliament. Elaborate expositions used to turn everything upside down and used to touch on family, belief and authority. Today, the waters are somewhat calmer. Since the European Commission proposal is confined to the legal aspects, level-headedness is what is called for.
As the Commission rightly underlines in its proposal, the responsibility for combating illegal drug trafficking lies first and foremost with the Member States. However, since it is often a case of organised trafficking which encompasses various countries, a framework decision which tackles this cross-border trafficking can be a useful addition to national policy.
However, what is missing from the proposal submitted by the Commission is a differentiation between the different kinds of drugs and, consequently, a differentiated penalisation of illegal drug trafficking. An increasing number of countries in Europe distinguish soft and hard drugs on the basis of the health risks to which they give rise, and there is also increasingly more political support for a policy based on straightforward information campaigns and on the prevention of health risks. On this basis, a few Member States are adopting a tolerant policy with regard to soft drugs. It is not the intention that the present framework decision should scrap this policy.
As far as penalisation is concerned, all kinds of factors need to be taken into consideration in order to establish effective and proportionate punishment. Unfortunately, the criteria for determining the seriousness of the crime, such as the extent of trafficking and the nature and availability of the products involved, have not been included in the proposal. This is why my group, together with three other groups, has tabled an amendment in order to have such criteria included. Cultural differences and the different prosecution policies of the Member States, combined with the principle of subsidiarity, provide good reason for restricting this proposal to organised and cross-border illegal drug trafficking. Only with this restriction does the large majority of my group deem that this framework decision represents added value.
Mr President, Commissioner, I have to admit that I am speaking on behalf of a significant minority within our group. The drugs situation in Europe is becoming worse and worse. The fact that our borders are becoming ever more open is basically something to be welcomed, of course, but the downside of this is that smuggling, including drug smuggling, is on the increase. I am concerned that it looks as if more and more countries are abandoning clear and explicit restrictive attitudes to drug abuse. Our objective must be nothing other than a drugs-free Europe. Giving up that objective would be tantamount to leaving thousands of young people in the lurch.
Mr President, I am well aware of Mr Oostlander' s problems in arriving at a balanced view. In general, I think he has succeeded. I welcome the more restrictive tone he has adopted here today, but there are wordings I do not agree with. What is absolutely clear is that the amendments are along completely the wrong lines. To embrace a permissive attitude towards so-called soft drugs would be devastating. We know that these are the gateway to heavy drug abuse.
We Swedish Liberals, and a large proportion of the Group of the European Liberal, Democrat and Reform Party in general, will vote against all attempts to relax the strict and clear policy on drugs. We reject Amendments Nos 25, 26, 27, 28, 29, 30, 31, 33, 34, 35 and 37. We are able to accept Amendments Nos 32 and 36.
Mr President, the rapporteur asked us a moment ago to refrain from making any references to the legalisation or otherwise of drugs or to whether or not a policy of tolerance is to be adopted, because this is not what is at issue here. However, I am not so certain. To me, illegal drug trafficking is simply too broad a term. Mr Oostlander is opposed to the Dutch practice of tolerance, and that is fine. I am myself of the opinion that it is only a half-baked compromise. I would prefer to see soft drugs legalised, which are, after all, less harmful than the alcohol which flows abundantly in this establishment too.
It is not only in the Netherlands that soft drugs are tolerated. For reasons of public health, this policy is also being replicated in other countries at local, regional and sometimes even national level. We may be making bold statements now, but matters will prove different in practice. Let us therefore confine our efforts to a policy which we can implement, which is also a European task according to the principle of subsidiarity and on which there is broad parliamentary and social consensus, namely a policy to tackle lucrative, organised, cross-border drug trafficking. Mr Oostlander is entitled to thrash out the rest at national level. After all, the elections are in the offing.
Mr President, with acute drug-related deaths standing at 7,000 to 8,000 a year, my Group will be supporting very strongly the report by Mr Oostlander and the fight against illicit drug trafficking.
We can be assured that any report by Mr Oostlander is backed by a great sense of purpose and integrity. I have known him for a long time and I am absolutely certain that he means what he says in this particular report. With 3,000 miles of coastline around Ireland, the possibility of illicit drug smuggling is always present. Cooperation at European level is therefore not only to be welcomed but is also essential. I look forward to more concrete proposals at EU level as to how the EU can further help us keep drugs not only out of Ireland but also out of the rest of Europe.
What sort of a message do Members want to send from this Parliament? Drugs like heroin and crack cocaine are okay? I do not accept that. The decision has to be up to the Members of this House. But the choice is clear: either you support Mr Oostlander or you send out the dangerous message that heroin and synthetic drugs for personal use and distribution are acceptable.
Amendment No 28 by the PSE Group, the Verts/ALE Group and the GUE/NGL Group and others cannot be misinterpreted: "... users who produce, acquire and/or possess drugs for personal use and users who supply drugs to others without the intention of making a profit are excluded from the scope of this framework decision." Therefore, it is all right to supply heroin to children or to adults, as long as you do not want to make a profit from it. Who in fact makes the profit? It is the great drug barons whom we seem to tolerate. We seem to be able to pursue the terrorists responsible for the horrific events of 11 September, but it seems to be beyond us to tackle international drug terrorists.
We must know who they are. In fact the murder of the journalist Veronica Guerin in my country galvanised politicians and police into action which smashed a savage gangster culture in Ireland. Unfortunately, those gangsters have been replaced by other younger and even more vicious criminals. During the past week, on business in the inner city in my constituency, I witnessed whole complexes riven by drugs. They must be tackled. The people who are producing this cocaine and heroin, and causing such havoc in our cities and towns and the countryside, must be stopped. Mr Oostlander's report is a small but very important step in that direction. This report has all the integrity that is expected of this Parliament. I thank him for his efforts in this respect.
Mr President, Mr Oostlander notes with regret that this Commission proposal does not amount to much. It merely codifies the lowest common denominator to emerge from the legislation in the Member States.
In all honesty, I happen to be pleased with this cautious approach by the Commission. Criminal law is an area which is strongly influenced by national culture and history. In my view, restraint is still essential when competences are transferred to European level. Only where clear-cut, cross-border issues arise can European legislation offer added value.
This opinion seems to be shared by few in Parliament. Imagine my surprise when, this time, I was overtaken on the right by my fellow MEPs from the socialist and green groups. With their amendments, they set great store by the concepts of the subsidiarity principle, cultural differences and national legislation, while the issue in question, namely illegal drug trafficking, is clearly a cross-border problem which requires European legislation. My fellow MEPs want to add the words 'cross-border' and 'organised' to the definition. To me, these concepts appear to be inherent to drug trafficking and need not be added. At best, they will complicate implementation of the decision.
Finally, the rapporteur struggled with this simple codification of the lowest common denominator to emerge from Member States' legislation. Those who tabled the amendments seem to be wrestling with the lowest common denominator itself. This does demonstrate that the subsidiarity principle is nothing more than an argument that is dusted down for the occasion in order to protect a Dutch drugs policy that is out of step internationally.
I support the proposal which makes a responsible start on combating illegal drug trafficking, a cross-border problem which directly affects the security of European citizens. In my view, the fact that the Netherlands can get into difficulty because legislation there is not applied as it should be seems to be a result of inconsistent policy. Policy needs to be aligned to European and international legislation, and not the other way round.
Mr President, ladies and gentlemen, on Saturday evening, in Italy, Alessandro Macioci, a young, eighteen-year-old man died. He committed suicide by inhaling the exhaust fumes of his car, because he had been accused, Mr Oostlander, of drug trafficking after the police found 2.5g of hashish on his person. These are the facts, Mr Oostlander, this is not something out of a novel.
This is the way in which the police forces of various European Union Member States are interpreting the policy that you are proposing to us to combat serious crime and this is the way that the harmonisation that you are proposing is interpreted. Against all logic, this harmonisation is interfering in the affairs of the Member States of the European Union; it boils down to absurd policies - in a country such as France, for example - and restrictions for the States which are finally beginning to understand. I am thinking here of the State to which you belong, namely the Netherlands, where you have not approved the policy, but I now also have in mind Belgium, Portugal and Spain, where Members of the Partido Popular Español are conducting some very worthwhile experiments in Madrid into risk reduction.
This is a policy that we obviously cannot harmonise. What we must harmonise is always the worst - it is a very libertine approach to law, Mr Oostlander, because you are proposing laws which cannot be applied. The Liberals and the 'libertarians' want laws that can be applied; but you adopt a libertine approach to the law. And for 30 years, your policy has, day in, day out, produced laws that have never been applied. Your policy is also destroying entire countries, such as Colombia, Bolivia, Peru, Laos and Burma. These countries are literally being destroyed by your prohibitionist drugs policy.
I think that, in addition to the many friendly pats on the back that I get from numerous fellow Members, even from the centre right, Mr Oostlander, these Members realise that this prohibitionist policy is a criminal policy that encourages crime; they realise that we must adopt a very different approach. Even if you try to limit the scope of your report, as you tried to do in your opening remarks, it is going in completely the opposite direction.
The Commission should not be getting involved in this. The Commission was not capable of saying no to Mr Arlacchi and to his criminal form of management that lasted five years, which consisted of recycled KGB officers and Russian generals who were involved in drug trafficking. We all know this - these are the facts that we read every day in the newspapers.
Let the Commission deal with things that it knows how to deal with! The Commission should take a look at the UNDCP reports, but should stop bothering us with absolutely absurd proposals such as this. I think that it is high time that Parliament had the courage to be slightly less hypocritical, and for it to do what our fellow Members Chris Davies and Marco Cappato recently did in Great Britain; as MEPs, we must finally demonstrate the absurdity of these laws.
Mr President, as one of the previous speakers said, the Commission proposal laying down minimum provisions on the constituent elements of criminal acts and penalties in the field of illicit drug trafficking is a tiny, timid step towards resolving the massive problem of the illicit trade in psychotropic substances. Unfortunately, the main proposal, on penalties, is geared to an upper limit of no less than five years, meaning that judges are free to decide between no penalty at all and several years. This, of course, does little for harmonisation because almost all national laws allow for severer penalties.
However, I should point out that with the proposed amendments, most of which I trust will be adopted, we have managed to extract some secondary benefit from this decision. First, they state quite clearly that addicts should be treated as patients rather than criminals and that drug abuse should not be a criminal offence. Secondly, it is proposed that revenue from property confiscated from drug barons should be used for prevention and therapy programmes. Finally, I hope that future Commission proposals will be more ambitious and will set clear, harmonised minimum rather than maximum limits on penalties for the worst drug traffickers so that we can secure an area of security and justice within the European Union.
Mr President, I, too, should like to congratulate Mr Oostlander on the fact that he has made a number of valuable suggestions to improve the Commission proposal: firstly, strengthening the mechanisms for confiscating the profits of criminals who traffic in drugs. If we hit these people where it really hurts, namely in their wallets, this will be far more effective than stiff custodial sentences. Neither should we focus on the prosecution of addicts, but rather pour all our energy into prevention. This is a sound message which, with limited resources, Europe must take as a guiding principle.
However, this is where our paths diverge. I am delighted that, following a European trend to adopt a more realistic drugs policy, a majority of the Group of the European Liberal, Democrat and Reform Party will be supporting all the amendments aimed at distinguishing between hard drugs and soft drugs and at the non-prosecution of users, as well as the amendments which will restrict this proposal to cross-border, criminal drug trafficking. Let us concentrate our limited resources on the big criminals rather than the small users.
I, for my part, should like to warn fellow MEPs from the Group of the European People' s Party (Christian Democrats) and European Democrats against engaging in token politics when they talk of dangerous signals which Parliament would in this way be sending out. In the final analysis, we do not yet have any say in this area.
My group also places question marks alongside two specific Commission proposals. It would be unwise not simply to limit the minimum maximum penalty of five years to certain crimes but to arrange for it to be applied to all drugs-related crimes. We will accordingly be backing the amendment for a restriction.
Finally, in our view, the arrangement through which informers would receive a penalty reduction in exchange for information about drugs gangs is going too far. This is a very sensitive matter in which different Member States uphold different traditions. To make an arrangement in this way, so suddenly, would be taking things too far in our view.
Mr President, ladies and gentlemen, first of all, I wish to congratulate the rapporteur, Mr Oostlander, on the excellent report that he has tabled, and state that this framework decision submitted by the Commission is part of a global strategy to combat drugs based on a balanced approach of measures to reduce supply and demand and to act against illicit trafficking.
This proposal is not the entire European policy on drugs: this proposal deals with only one specific component, which is the fight against drug trafficking. But our approach to the issue of drugs in the European Union is part of the Action Plan for 2000-2004, which will be assessed at its halfway point, some time this year. In Laeken, the Heads of State and Government asked us to approve the framework decision on the harmonisation of penalties at European level for drug trafficking by the end of May of this year. That is the sole purpose of this proposal. The Commission is of the view that, in the fight against drug trafficking, there must be close cooperation between the various judicial, police and customs authorities of the Member States to deal with the challenge of transnational drug trafficking. If such cooperation is going to be effective, it must be underpinned by a common approach at Union level, specifically in the approximation of definitions of the charges and penalties that apply to trafficking, which must be effective, proportionate and dissuasive.
We welcome the objectives set out in Mr Oostlander' s report. Measures to clamp down on traffickers must clearly be supplemented and backed with a policy of prevention and the social rehabilitation of drug addicts. The instrument that is envisaged is only intended to cover the penal aspects of the drugs phenomenon. The Commission worked on this criminal law initiative, you might say, in full awareness of the facts, for we had carried out major preparatory work, in particular studying the definitions in each Member State, the penalties that can be applied under the law and - of no less importance - the specific ways in which penalties for drug trafficking are applied in each of the 15 Member States. This study, which was made public, consequently enabled us to make a comparative analysis of the legislation of all the Member States in the field of drug trafficking.
Hence the first important point to make is that our objective is to harmonise penalties for drug trafficking. This proposal should not be considered to be limited to transnational or cross-border trafficking because the two issues amount to the same thing: in most drugs cases, the trafficking starts outside Europe and is, therefore, always transnational. I therefore fail to see how we can envisage punishing cross-border trafficking more severely than the serious trafficking we are seeing within every Member State. The States cannot have two penal codes, one to be applied to drug trafficking that takes place exclusively within their borders and another for drug trafficking that has a cross-border dimension.
Let us move on to the second issue: the definition of drug trafficking. The Commission has already been criticised for lacking ambition where this matter is concerned. What have we done wrong? We have limited ourselves to taking up the key elements of the United Nations' 1988 Convention against Illicit Traffic in Narcotic and Psychotropic Substances, and we have combined this definition with national provisions on the definition of offences related to drug trafficking. We have, therefore, simply attempted to produce a synthesis of definitions of drug trafficking. However, here - and this is my third important observation - we have respected the principle of subsidiarity. This is why the individual consumption of drugs is not included in this definition and nor is the not-for-profit sale of drugs for personal consumption. These are left to the exclusive jurisdiction of each Member State, because, as this debate has demonstrated, in this field the solutions put forward by the fifteen Member States differ widely.
The Commission' s proposal will not, therefore, change these differences in national legislation in the areas in which drug trafficking for the purposes of personal consumption is considered not to incur punishment. But when the trafficking is of such a scale and seriousness that it has to incur penalties, the Commission proposes that these should be effective, proportionate and dissuasive. The minimum penalty of a maximum sentence of five years is a sanction which provides not only considerable room for manoeuvre for judges to apply the law according to the circumstances of each case of trafficking, but it is also a proposal that seeks to convey an idea of the harshness with which we wish to punish the cases of drug trafficking to which this penalty applies.
I know that in some countries - and Mr Coelho mentioned the case of Portugal - the minimum penalty of the maximum sentence is heavier than this. I must say that in other countries, the penalty is lighter, and we feel that this sentence of five years represents a minimum standard for harmonisation, giving, of course, each Member State the option of establishing other, harsher standards in its legislation for the minimum maximum penalty than can be applied. However, this is an issue that is being discussed at Council level. I feel, therefore, that this proposal, which I hope Parliament will approve, is an initial step in a fight in which all Member States participate against drug trafficking, which threatens the health, the security and the quality of life of our citizens, and which, as Mr Oostlander has pointed out, is one of the sources of funding for countless other criminal activities, including terrorism itself. In this context, I hope that Parliament will support the report and will enable the Council to adopt this framework decision by the end of May this year.
Third-country nationals
The next item is the joint debate on the following reports:
Report (A5-0436/2001) by Baroness Ludford on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Council Directive (COM(2001) 127 - C5-0250/2001 - 2001/0074(CNS)) concerning the status of third-country nationals who are long-term residents;
Report (A5-0455/2001) by Mrs Kessler on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Council Directive (COM(2001) 388 - C5-0350/2001 - 2001/0155(CNS)) on the conditions in which third-country nationals shall have the freedom to travel in the territory of the Member States for periods not exceeding three months, introducing a specific travel authorisation and determining the conditions of entry and movement for periods not exceeding six months.
Mr President, this proposal implements one of the most important commitments of the October 1999 Tampere Summit on justice and home affairs. This called for the legal status of long-term legally resident third-country nationals to be approximated to that of Member State nationals, so that they have a set of uniform rights as near as possible to those enjoyed by EU citizens. Thus its objective is that immigrants or refugees who have been legally resident for at least five years should be given EU long-term residence status.
This proposal self-evidently does not cover people who are illegally present in the European Union. Nor does it apply to persons who are temporarily resident, such as students or those granted temporary protection. In view of the hesitations in some quarters, not least in some parts of the Council, it is important to stress that the EU is merely drawing out the logic of Member States having given some immigrants a legal right to stay long term. It is only adding an EU dimension.
This EU dimension consists of social and legal justice inspired by the fundamental provisions of the EU Treaties, and hard-headed self-interest for the European economy and society. There are estimated to be up to 20 million people living legally in the European Union who have not taken, or who have not been permitted to take, citizenship of the Member State in which they live. One thinks of Turkish citizens in Germany, North Africans in France as two major communities. But there are eligible communities of a myriad of nationalities in all Member States. In my own, the United Kingdom, the Economist last week estimated that half of the 2 million Muslims living there are foreign nationals. Most of these would have been Commonwealth immigrants arriving in the 1950s and 1960s. I will return to the UK position later.
My wish to be rapporteur for this report stems partly from my commitment to combating racism. The fair treatment and active integration of third-country nationals, accompanied by measures to prevent discrimination, will assist in the fight against racism and xenophobia. This becomes all the time more, not less, important. It is strongly in the social and economic interests of the EU to integrate such people, and hypocritical, in the light of other EU policies, for us not to do so. There is great concern about the alienation of some immigrant communities and their social and economic disadvantage. There are also worrying reports of increased incidents of racially motivated harassment and hostility, especially since 11 September.
The best means to counter all these factors is to ensure that the immense contribution of immigrants is facilitated, recognised and insisted upon. Rights equal to those of EU citizens in areas such as employment, education and social protection will enhance their economic contribution. Other measures would in addition enhance social integration. I draw attention to Amendments Nos 33 to 35, which I authored, on equal access to legal proceedings, participation in local life and voting rights, but I should immediately state that the new ELDR Amendment No 56 is intended to replace Amendment No 34, in order to clarify that it means participation in local community life, for instance in neighbourhood forums, and that Amendment No 35 is only aspirational in encouraging Member States to give local and European voting rights. The Green Group has re-tabled several of my original amendments that got voted down in committee. To be consistent, the ELDR will vote for them.
Let me come to the delicate task of trying to get a balance in the vote on amendments so that all parts of this House can support this report. I should like to appeal to the Right to accept that a reasonable outcome would consist in taking some of their points, but not all of them. Thus a reference to the Council anti-terrorism measures in assessing threats to security is acceptable, but some of those go too far. In practical terms Amendment No 82 is acceptable, but not Amendment No 9. While it is acceptable to mention acquisition of knowledge of the host language as being fundamental to social integration, it goes too far to insist that this is a criterion for granting of EC residence status.
I appeal to the Left not to let objections on points of detail obscure the big picture, so that we fulfil Parliament's long-held commitment to legal rights for third-country nationals. It is regrettable that the UK is opting out of this measure. Not only will this be socially unjust to UK residents, but it will also make the UK less attractive to talented professionals, a point made by business interests.
I urge Parliament to rally to a consensus on this balanced and reasonable proposal. I also urge the Spanish Presidency to reach agreement in the Council as a demonstration of the seriousness of its commitment to social integration, and also to labour mobility, as will be called for again in the Barcelona Summit. We have 20 million residents who, by definition, are mobile. It would be hypocritical of us to deny them the right to move around the European Union.
Mr President, common regulation of the conditions under which third-country nationals shall have the freedom to travel in the territory of the Member States, is much to be welcomed. During the Committee's deliberations, the fragmentary attempts at regulation, based on French and Portuguese initiatives, were repeatedly subjected to criticism. There was a demand for a more global approach to mobility in the Schengen area, a demand which has been met by this Commission proposal for a directive.
On the one hand, the conditions under which third-country nationals have the freedom to travel for a maximum of three months are to be regulated and harmonised, thus complying with the obligation laid on the Council by the Treaty of Amsterdam to lay down these conditions within five years of the Treaty entering into force. On the other hand, a quite new instrument - that of the specific travel authorisation - is to be introduced, permitting the extension of freedom to travel to six months under certain special conditions.
Let me say at the outset that I do not understand why a directive was chosen in preference to a regulation as the legal instrument in this instance. The text is framed in sufficiently definite terms. Since a directive needs to be transposed at national level, the application of the instrument is delayed for an unspecified period of time. This instrument, moreover, replaces, among others, Regulation 1091/2001, which has already entered into force. This, then, is another reason why a regulation would be the more appropriate legal instrument.
There has been no essential change to the freedom to travel enjoyed by third-country nationals who are not required to have a visa and by holders of a longer-term residence permit. There is, though, a new regulation for those holders of the national visa issued by the Member States for longer-term residence who are not yet in possession of the residence permit. Contrary to the Commission's proposal, such third-country nationals should, in my judgment, continue to be permitted to travel on Member States' territory even before they apply for the residence permit.
It would represent a retrograde step back to the legal situation under the Schengen Convention if freedom to travel were to be granted only once that application were made, and would be comprehensible to none of the parties affected. Moreover, there is no evident reason why this category of persons should be treated differently to, and worse than, other third-country nationals covered by the directive when it comes to the date on which their freedom to travel begins. Third-country nationals travelling with a national visa would, in any case, then have to fulfil the same conditions as those travelling with a standard Schengen visa. This is a result of putting the visas on an equal footing as regards unrestricted travel. It means that the consultation procedures between the Member States on the confidential lists 5A and 5B in the Consular Instructions must also apply to national visas.
Those Member States with reservations about nationals of certain third countries would otherwise have no possibility of taking cognisance of them and monitoring them if national visas were issued by other Member States, resulting in a security loophole that the events of 11 September have made quite unacceptable. Although there was lively discussion on this point in Committee, an overwhelming majority of its members supported my proposal. This result confirms the Committee's strength, which lies in its ability to reach, in response to changed conditions, a new decision on a matter on which there has already been a vote.
, draftsman of the opinion of the Committee on Legal Affairs and the Internal Market. (ES) Mr President, I would like once again to congratulate the Commission on having presented us with a raft of proposals intended to facilitate the adaptation of the European Union to the realities of the new European society.
Europe, once a continent of emigrants, has now become a continent of immigrants. The proposals put forward by the Commission aim to facilitate the integration of these immigrant populations into our respective societies.
In the debate that took place in the Committee on Legal Affairs and the Internal Market on this issue, several amendments were tabled: some were serious, others less so. In the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the committee responsible, Baroness Ludford made a sterling effort to attempt to refine and perfect the legal concepts, but I am left with the impression that, just because of the odd majority, the text of the directive would be ruined if we were to adopt most of the amendments approved by this Committee. Baroness Ludford, herself, has tabled some proposals in this regard, which appear to us to be correct, and I believe that, in short, the most important thing that this House could do now is to try to steer the text of the Commission proposal back to a form more along those lines.
In short, this means achieving the highest degree of equality and comparable conditions between long-term residents from third countries and Community citizens, whilst respecting, naturally, national laws and their constitutional principles, without establishing artificial requirements that would hinder the integration of these people who have already been living in our countries for a long time.
To sum up, I believe that what we can hope to achieve as a result of the final proposals presented to us by Baroness Ludford and the debate that took place in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is that, as far as possible, the House should change the text back to the original Commission proposal and reject many of the amendments that have been adopted, as I have already said, by a chance majority in the Committee on Citizens' Rights.
Mr President, ladies and gentlemen, I would like to thank not only the Commission and you, Commissioner Vitorino, for the even-handed presentation on long-term residence by third-country nationals, but also Baroness Ludford, the rapporteur, for the close cooperation.
What is important to me is the amendments to this directive making it possible for the Member States to carry out security checks. Not only the host country, but the whole European Union, benefits from this, as Schengen makes it possible to cross the internal frontiers at any time, and so the other Member States must be able to rely on the first host country to receive third-country nationals in a responsible manner. Checks of this kind take account of the security needs of the host population, and also the needs of the third-country nationals living in our Member States. They are, on the one hand, protected against acts of terrorism, whilst, on the other hand, the state in question is making it clear that the third-country nationals living among us do not represent any danger to internal security. By this means we can give a clear rebuff to those forces that are endeavouring to make xenophobic capital out of acts of terrorism.
Something that is also important is the possibility of making integration a criterion for the grant of a residence permit. As a rule, third-country nationals with long-term rights of abode want to be naturalised, to become part of society, and to be able to make themselves understood. For communication leads to understanding, and those who understand each other grow closer together.
We must, then, put down markers. We must require language learning and promote it, for deficient knowledge of the language means a lack of communication and virtually inevitable exclusion from many areas of life. If our immigrants are not to remain set apart from society, we must promote language learning, or else the new citizen is on a foreordained path to low-paid work. To require it is primarily to give an opportunity and not to set up an obstacle; no doubt we all agree that we want to give a fair chance to the people who come to make their home among us.
Mr President, at the Tampere Summit, the European Council declared that the legal status of third-country nationals should be approximated to that of Member State nationals so that they have a uniform set of rights as close as possible to those enjoyed by EU citizens.
The Commission' s proposal set out, in a very clear and balanced fashion, the conditions that must be fulfilled in order to acquire long-term resident status. This is a balanced proposal. The criteria are, amongst others, the length of legal residence and adequate resources. Furthermore, the individual must not constitute a threat to public order or domestic security. I must say, however, that some amendments cause me great concern as they run counter to the Tampere objectives. Article 7 of the Commission' s proposal on the threat to public order is clear and I think it is worrying and counter-productive to draw a parallel between immigration and terrorism.
On the other hand, we share the view that the level of language knowledge assists in an individual' s integration but it should not, under any circumstances, be considered a condition for obtaining resident status. Why is this? Well, quite simply because it is not an objective and precise criterion. There is no cause and effect link between a specific level of language knowledge - what level do we mean? - and integration itself. I myself know people who have been living in my country for ten years, and everyone says that they are perfectly integrated, despite the fact that they still have some difficulties with French.
Lastly, I think it is unfair to introduce the requirement for suitable housing as an additional condition to avoid granting status to third-country nationals legally residing in the European Union. Many nationals do not have suitable housing, unfortunately, and they are not second class citizens because of this. Everyone would like to have suitable housing.
It is fundamental that we create a welcoming society and acknowledge that integration is a two-way process requiring adaptation by the immigrant as well as the host society.
Mr President, Commissioner, it is certainly odd that, in 2002, we have specially to state that those who reside long-term in our Member States without being EU citizens are to be treated on something like the same terms as those of us who have happened to become EU citizens through birth. I find it strange that this has to be stated as something out of the ordinary. It stands to reason that it should be completely obvious.
I believe that our fellow MEP, Baroness Ludford has carried out a very good piece of work. It is a balanced approach. When she points out that, by means of more common rules, we shall also prevent racism and xenophobia, I believe that she is touching upon something very important. We do not want citizens to be divided into an A team and a B team. This is a momentous issue for Europe. A Europe which, as we always say, is based upon humanistic values concerning the equal worth of human beings must stand up for those values. In that respect, I believe this to be a major and important step forward in Europe.
Mr President, I should like to thank both rapporteurs, and I welcome these initiatives. I also echo Baroness Ludford's comments on the British government's lack of enthusiasm. It is a pity that her more progressive ideas narrowly missed endorsement in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and we now have before us a more begrudging approach to long-term residents from third countries, with an overemphasis on terrorism, language acquisition and sufficient resources, especially in the area of pensions. Again, I agree with Baroness Ludford's comments on the first two of those. The Commission's proposals were certainly better than what is now proposed in those areas.
This says to me that the image of third-country nationals in the minds of some in this House represents only a very narrow part of the reality - in terms of a specific geography perhaps, a social class or political views. This image certainly does not include the overwhelming majority of third-country nationals, who contribute enormously to the economy and society of the European Union and have proved this over a number of years. Why else would so many of our governments be increasingly seeking to recruit from third countries at all skill levels if this were not the case? Why should such people choose to come here and settle for a number of years if they are to be seen as suspect or second-class, here on sufferance only and viewed as another dimension of a disposable society? As others have said, we should be looking at equal rights for people who make such contributions to our societies.
Mr President, ladies and gentlemen, I am now speaking on the Ludford report, the primary purpose of which is to create better conditions for people legally resident here, over a long period of time, through according them more rights. That, for a start, is the right approach. The problem, though, is that the third-country nationals within the EU constitute a sort of third class of citizens, ranking below the citizens of the country they live in and then after the citizens of the other EU countries, who are in second place. The report enshrines this distinction in law and thus justifies the fact that discrimination will never be permanently absent. For those who really want to ensure equal rights for all, must also assimilate these differences.
There is, though, a second point which I see as even more important, and, again, it is about enhancing the rights of long-term residents in the EU. Only a specific element among them is addressed here, namely those with legal resident status. It thus excludes all those living here illegally. One could say, 'OK, the illegals just do not feature in the report and so we are not going to say anything about them today' , but that is precisely the problem: we are always dealing exclusively with people with legal resident status, and almost all the other projected legislation - even own-initiative reports - has seen the failure, over and over again, of amendments intended precisely to enhance the rights of the illegals. The inevitable conclusion is that the illegals are simply the logical consequence of the 'fortress EU' policy, and that is why I entertain no high hopes of major changes on this point from within Parliament, the Commission or the Council in the immediate future. Let us then be honest enough to say that we are interested only in those who have the great good fortune to be able to enter the EU at all - under very degrading conditions and often illegally - who then play the joker and get asylum from whatever EU country it happens to be, or who simply happen to be people the capitalist system can make use of. There is to be no improvement in the law for all the people who fall through this particular grating.
In my view, both these proposals contain a series of regulations which, on their own terms, are reasonable and humane. Baroness Ludford' s report, in particular, tries to comply with congenial demands for fair treatment and active integration. It would be a poor do if it did not. I have a couple of comments, however. We are now ensconced in Fortress Europe, and the political attitude that dominates the area in which EU legislation prevails is defined by conditions of access that are so strict as almost to make the proverbial eye of the needle look like an open barn door. Secondly, I have to state that the proposals before us show my own country' s government up in a disgraceful light. As newly appointed minister for 'Integration and Deportation' , our former fellow MEP Mr Haarder, a Liberal, has been pursuing a policy that must cause former colleagues in his political group to wonder. The rules now being negotiated are significantly less xenophobic than Mr Haarder' s proposals. Thirdly, the fact that the Danish people have acquired a xenophobic government that is further to the right than the EU rules are does not cause the People' s Movement, which I represent, to change its view of Schengen and Title IV of the Treaty on European Union from which Denmark, as is well known, is exempt. This technique of integration, used in certain quarters of the EU system, presents a deadly danger to democracy. It is not the EU that should get rid of a government for us. It is not the EU that should implement a humane foreign policy. It is the Danes themselves - we, the people.
Mr President, we believe that the two draft directives presented by the Commission on the conditions of residence and movement of third-country nationals within the European Union are, to put it mildly, lagging far behind our current requirements.
These conditions arise from a state of mind that we thought had become obsolete following the attacks of 11 September and which sought, in particular, to put unrestricted openness and movement before the security of our fellow citizens. Unfortunately, we must point out that this dangerous state of mind is still very much alive.
As far as the conditions of movement of third-country nationals are concerned, for example, the draft directive abolishes the current obligation to declare themselves, under Article 22 of the Schengen Convention, when they move between EU countries. Each Member State retains the option of maintaining this obligation, but in a watered down form and with a longer time limit for the declaration.
In our opinion, this is exactly the opposite of what should have been done. We should have examined how to make this declaration of presence more operational and more effective. Everyone here is aware that following 11 September, Europe has been accused of being too easy for terrorists to use as a base, because its internal borders are too porous. Yet, we are quite obviously considering a proposal that would increase this porosity.
Similarly, we are opposed to introducing a specific six-month travel authorisation which is not provided for under the Treaty and which would distort its spirit, as the Treaty' s common visa policy only relates to visas valid for less than three months.
Lastly, with regard to the second draft directive relating to third-country nationals who are long-term residents, we believe that the Community has no jurisdiction to introduce, even by unanimity, a common status comprising uniform principles. Article 63 of the TEU specifies only that the Council can take 'measures' relating to immigration policy in the area of entry and residence conditions, but that it cannot and must not be a question of a full status which would impose a centralised, uniform and rigid solution for all Member States. In particular, we do not believe it is appropriate to grant third-country nationals who benefit from this so-called status rights that remove differences between them and national citizens and grant them a virtually automatic right of stay in the other Member States.
Those of our fellow Members who believe that we are here, first and foremost, to protect the interests of our respective peoples will vote against these two draft directives.
Mr President, ladies and gentlemen, I can only welcome the Commission' s initiative on the freedom of circulation of third-country nationals within the Schengen area, since this is something that I, myself, specifically wanted when we discussed the two previous reports. In fact, the instrument proposed certainly meets the requirements for a more global and integrated approach, which is what we had asked for. Congratulations, then, to the Commission for its initiative.
Let me now turn to Mrs Kessler' s report, and say that, overall, my group supports its direction and its amendments. Like Mrs Kessler, we also believe that the regulation is, as it stands, a more adequate legal instrument than the directive. We agree with the clarifications that she has made regarding the definition of the length of time that the travel authorisation is valid.
There is, however, one point in Mrs Kessler' s report which surprised me, speaking from a personal point of view, namely, the virtually unrelenting effort she has made to combat the Commission' s proposal, under which the holders of a long-stay visa who do not yet possess a permanent residence permit can only move around freely if they have submitted an official application for a residence permit in the Member State that issued their visa. In her report, Mrs Kessler writes - and I quote - 'There are no obvious grounds - what a lovely way of putting it, Mrs Kessler! - why the rules on the point at which the period of freedom to travel begins for these particular third-country nationals should be any different from those concerning the other third-country nationals covered by the same legislation.' You have written 'there are no grounds for this' in your report! Well, in fact, Mrs Kessler, there are grounds for this. What the Commission is proposing in this case is exactly what the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs voted for unanimously and what this entire House approved when it voted in favour of my report on the French initiative.
The truth, Mrs Kessler, is that we are in line with the Council' s position that Parliament rejected whilst approving the report that I have just mentioned. There are therefore grounds for this, Mrs Kessler, both institutions share the same view, how on earth can you not recognise that?
Mr President, I would like to refer to Baroness Ludford' s report.
Before we deal with other aspects of immigration policy, a common status is needed for third-country nationals who are long-term residents in strict compliance with the Tampere Agreements, the aim of which was to give these third-country nationals a set of uniform rights comparable with those enjoyed by EU citizens. We need to resolve situations such as those that, in theory, hinder the free movement of third-country nationals within the EU today.
For this reason my group hopes that this House will send a strong message, directed mainly at the Council, supporting the European Commission proposal. In this regard, I would personally like to thank Baroness Ludford for her work.
We cannot accept some of the amendments that have been adopted in Committee or that have been submitted once again to this House. As Mrs Roure mentioned, we cannot allow subjective issues to obstruct the authority to grant this long-term resident status and, even less so, dangerous propaganda exercises that draw parallels, not between border controls and terrorism, as used to be said, but between long-term residents and terrorists, or, at the very least, terrorism.
Once again we are going to defend the right for third-country nationals who are long-term residents to vote in local and European elections. I can only hope that, despite the numerous empty places on the Council benches, this message will leave Parliament and be heard.
Mr President, ladies and gentlemen, in actual fact, we are discussing two subjects which are quite distinct although closely connected. Indeed, a joint debate on immigration is taking place on two fronts: the first concerns the recognition of the status of long-term legally resident third-country nationals; the second concerns the regulation of the stay in a Member State and the freedom to travel for fixed periods and for specific reasons.
Certainly, the first proposal would appear to be more important in that it seeks to establish the conditions under which citizens of third countries who are long-term residents in a Member State, within the meaning of the directive, can also travel to a different Member State of the Union from that in which they have been granted residence.
The debate on the directive within the Council is encountering obvious difficulties because the matter is so broad and sensitive. Many States are still striving to define a clear position on the various provisions of the directive, taking into account the different situations and dispositions too. Moreover, the extent to which States are affected varies as well: for example, in certain geographical areas, such as Italy, the problem of immigration is clearly more acute, and it is more severe and more urgent than in others.
It must be pointed out once again that there are other factors related to the main issue, including, for example, family reunion projects and other asylum projects, not to mention the complex issue of refugees.
In general, we would advocate the approach of those governments which are attempting to establish a direct link - a dialogue, we might say - between the directive and national legislation. This is what we are doing in Italy: striving, as I said, to move ahead with this proposal. However, once we have laid down certain minimum criteria, it is still necessary to leave each Member State to decide how best to implement its own legislation.
Mr President, I should like to say a few words on the Ludford report on the rights of long-term residents. My apologies for missing the first few minutes of this debate but, amongst a number of problems today, I was held up in the passport queue at the airport. Ahead of me were two UK passport holders but, being of Asian origin, they were being subjected to what I consider to be quite unacceptable levels of interrogation. Colleagues around the House will know that is all too typical at customs points all around Europe.
My apologies also to Baroness Ludford. Mr Medina said earlier that some of the amendments that went through committee weakened the Commission's original proposal. It was due, in part, to the lack of numbers on my own side that these amendments went through in committee, so I apologise for that.
We should strive as far as possible to give all long-term residents the same rights as EU citizens. We should reject the PPE-DE amendments which seek to classify long-term residents as somehow second-class citizens. As Mrs Roure said, we should encourage people to integrate and I support their efforts to learn languages. But using an individual's progress in language as a criterion as to whether to grant long-term status is discriminatory. If the ability to speak your home nation's language properly was generally used as a measure of the right of residency, I can think of a lot of people back home who would not have the right to live there! Other parts of this report, which state that proof of adequate retirement cover is a prerequisite for third-country nationals obtaining some rights or the same rights, are equally subjective. We cannot invite people to the European Union only to say "pay your taxes here, but do not expect any social services or social benefits in return". That is perpetuating a second-class citizen status.
Two hundred years ago our ancestors charged around the world, colonising and abusing distant countries. We have a right and a duty now to set society straight and to put our own house in order. We must urge all Member States to educate our own citizens much more fully as to the benefits and positive advantages of having an integrated society. In a few years there will come a time when new EU Member States will be crying out for third-country nationals to come to help them with their economies and to fill employment vacancies. We must have things sorted out by then.
Mr President, Commissioner, the report - by which I mean not the draft report, but the report that has emerged from the Committee into the plenary session - shows real evidence of a firm grip on reality. It takes into account the lessons we have to learn from 11 September, and also the guidelines on immigrant workers that we passed on a very broad basis in plenary session. I therefore also welcome the conclusion that it comes to, namely the checks before long-term resident status is granted, such as the requirement for legal residence over a period of five years and checks being made as to whether the person in question has sufficient funds available for himself and for the family that can expect him to provide for them, or the requirement that he has a job and has social and retirement insurance. I also, in view of what happened on 11 September, welcome the introduction of security checks. We have no need of criminals, or of people who represent a danger to the European Union's public safety and order. I also appreciate the fact that the Member States will be enabled to introduce checks on other criteria such as language skills, housing accommodation and more along similar lines. Again, in relation to criminal offences, the increased scope for deportation is also a positive sign.
I welcome these regulations because they are in step with the granting of an ordered sequence of privileges along the lines of: access to employment, education, social security and integration, and this is also to be embraced. We in the European People's Party declare our support for the controlled acceptance of third-country nationals, so that integration may actually be facilitated and the EU's security and stability may continue to be guaranteed.
Mr President, ladies and gentlemen, on behalf of the Commission I should like to thank the rapporteurs, Baroness Ludford and Mrs Kessler, for the detailed work that they have presented to the European Parliament today. In our view, the status of third-country nationals who are long-term residents in the territory of a Member State is a fundamental aspect of drawing up a common immigration policy. The status of long-term residents puts admission policies in a long-term perspective, providing third-country nationals who wish to do so the guarantee of being able to reside for a long time in their State of reception. This status, as the Commission proposes it, would give these people the legal security necessary to be able to integrate successfully into European societies. The objective that was declared in Tampere and reiterated in Laeken is to guarantee legal immigrants equal treatment and ensure that they have comparable rights and obligations to those of the European Union' s own citizens.
The Commission proposal set the objective of approximating the rights of long-term residents with those of citizens of the Union. We defined the precise and objective conditions to which the access of third-country nationals to the status of long-term resident is subject. The conditions that we proposed were worded in such a way as to assess whether the third-country national has, in fact, established his or her long-term residence in the Member State in question and whether he or she intends to integrate into that country. This person must have lived in this Member State for a sufficiently long period (five years) and have proved that he or she has integrated economically by demonstrating an income and sickness insurance. Furthermore, the person in question must not represent a threat to public order.
The report that you are now discussing also suggests a further condition that will improve the person' s status: a mastery of the language of the country of residence. The Commission considers that language is a criterion for integration and, therefore, language learning must be at the heart of the new integration policies. The Commission is carrying out a study on these policies, in line with its communication of November 2000, and intends to present an initiative on the subject to Parliament and the Council in 2003. Hence my willingness to consider the language issue, which is proposed in an amendment tabled by Mrs Klamt, particularly in its objective dimension and, specifically, when the State of reception provides immigrants with proper conditions for learning.
With regard to adding a new requirement for old age pensions or retirement pensions, I do not feel it would be useful to increase the conditions to be fulfilled in order for the status of long-term resident to be granted. The legislation of most Member States already grants this status automatically, without checking whether the condition of old age pensions has been fulfilled. This matter must be seen as part of a broader and more complex issue that involves the relationship between migrant workers and social security systems in general. And, therefore, the Commission is working on extending the benefits of Regulation No 1408/71, on the coordination of social security systems, to third-country nationals. We also feel that this is the context in which this matter should be addressed.
With regard to some of the proposals for amendments that have been tabled, the Commission takes the view that only when the status of long-term resident is granted will the beneficiary be able to enjoy equal treatment in comparison with the nationals of Member States in practically all areas of socio-economic life. Nevertheless, we are sensitive to the proposals for amendments that have been tabled to enshrine, even before this status is granted, equal treatment in the field of legal proceedings and access to legal remedy as stated in the amendments tabled by Baroness Ludford, and we shall, therefore, incorporate them into the text.
With regard to participation in political life, the Commission is not stating an opinion, because it takes the view that there is no legal basis in the Treaties for us to address this issue.
Some of the amendments that have been proposed reflect particular concern about the issue of public order, a concern that is totally understandable following the events of 11 September. I share the opinion that has been expressed here in the course of the debate, according to which we must avoid making the mistake of creating a dangerous link between immigration and terrorism, which would lead to a type of generalised suspicion towards all third-country nationals. The Commission drafted a working paper on the relationship between safeguarding domestic security and respecting our obligations and international instruments in the field of protection. In light of this document, we have checked all of the clauses on the protection of public order contained in our proposals. The aim of this work was to ensure that the Member States were in a position to effectively protect public order in the face of the threat posed by terrorism. This study led the Commission to review some of its proposals, including this proposal, specifically with regard to two points: we removed the requirement for the threat to be effective before residency status is granted, thereby providing for cases of potential risk as they can already be interpreted in light of the current wording of the Geneva Convention of 1951; we also removed the ban on implementing emergency expulsion measures as long as certain requirements are met. I would say that these two amendments involve the concerns of guaranteeing domestic security and the fight against the terrorism, and that, for this reason, the amendments proposed should not be considered.
Finally, the innovation and the considerable added value of this proposal lie in the right granted to holders of long-term resident status to move to another Member State. In this case, integration works already not only at national level, but also at European level. And those individuals who have resided in a Member State for a certain amount of time will be in an advantageous position in comparison with those who come directly from their country of origin, should they wish to move to another Member State. I think that this is a very important aspect, and should, therefore, not be ignored.
With regard to the proposal on the free movement and the freedom to travel of third-country nationals, for which Mrs Kessler is rapporteur, I should like, first of all, to point out that the proposal contains important aspects in terms of the creation of an area of freedom, security and justice. The fact is that the Schengen acquis already contains rules on the movement of third-country nationals. Nevertheless, the conditions for the exercise of this freedom to travel are not always transparent and are spread out across various instruments. The Commission shares the European Parliament' s opinion that we must pool together in a single legal instrument all the fragmented elements that define this freedom to travel. The proposal, therefore, lays down the conditions that enable third-country nationals to move around freely whether or not they are subject to visa requirements, whether they have residency papers or have a long-term visa, whilst they are waiting for residency papers to be issued.
Furthermore, this proposal is also intended to regulate the travel of various categories of people that have a legitimate interest in remaining for a period of between three and six months within the border-free area without their situation being equated with immigration in the true sense of the word. Examples of these are tourists, investigators, musicians on tour, individuals on family visits, and those undergoing hospitalisation and convalescence. The introduction of a specific travel permit that allows travel for a maximum period of six months, whilst not spending more than three months in the territory of the same Member State is planned for these categories of people, which complies fully with the letter of the Treaty.
Most of the proposals for amendments featured in Mrs Kessler' s report are designed to explain and clarify the content of our proposal. With regard to the issue of the legal instrument, the choice proposed is for a regulation rather than a directive. Where all these proposals are concerned, the Commission supports any solution that ensures a positive response from the Council. The only point on which we do not agree with the proposal by Mrs Kessler concerns Amendment No 5 on movement within border-free areas with a long-stay visa, which, as Mr Deprez has already emphasised, must be carefully studied. We ask Parliament not to approve it. A long-stay visa is a national visa, which will be issued in accordance with national rules and not in accordance with the rules of Chapter 3, Section 1 of the Schengen Implementing Convention.
From this point of view, I think it would be difficult, where the long-stay visa is concerned, to impose the rules that have been planned for short-stay visas, in other words, by prior consultation. Parliament has already rejected this type of proposal, during the debate on the French initiative on the long-stay visa, and contested the legal basis specifically and the fragmented approach overall. From this very angle, which Parliament had already approved, the Commission also contested the legal basis and declared that it would, in any event, submit a proposal that will also include holders of a long-stay visa and that it would once again pursue the objective of the French initiative, making it part of a broader framework.
I share the concern underlying Amendment No 5, which envisages the possibility of a third-country national travelling immediately within the border-free area. This possibility, however, already exists today because a third-country national can always request a uniform visa, the so-called 'C' visa, and move around freely on that basis.
To close, I should like to congratulate the rapporteurs. I hope that the proposals tabled by the Commission receive the across-the-board support of Parliament.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Relief, rehabilitation and development
The next item is the report (A5-0464/2001) by Mr van den Berg on behalf of the Committee on Development and Cooperation on the Commission communication to the Council and the European Parliament on Linking relief, rehabilitation and development - an assessment. (COM(2001) 153 - C5-0395/2001 - 2001/2153(COS)).
Mr President, Commissioners, the European Union is the world' s largest donor in terms of relief. Thanks to European funding, people who are hit by war or natural disasters in Bangladesh, Afghanistan, Somalia and the Balkans are helped to get back on their feet. However, things too often go wrong when direct relief is discontinued and a switch is made to aid for the reconstruction and development of the affected area. This problem is referred to in specialist literature as the grey zone.
Allow me to illustrate this with a textbook example. After Hurricane Mitch left a trail of destruction in Central America in 1998, the Union responded quickly with relief. As from 1999, the Commission subsequently worked on an action programme for reconstruction in Central America, and ECHO was set to leave the area from March 2001 onwards. The action programme contained some sound elements, such as local participation, coordination with the Member States and other donors, and decentralisation of powers to the delegation in Managua. In practice, however, the programme moved far too slowly. Two years after the disaster, only a few projects had been rubberstamped.
This example unfortunately illustrates the rule and not the exception, and this is of course unacceptable, both from a political and humanitarian perspective. Who would like to explain soon to the people in Afghanistan that we are unable to keep our pledge of aid due to our own inability to respond promptly and with due flexibility following the relief phase? The question arises as to what measures the Commission is taking to prevent the problem of the grey zone from occurring during the reconstruction of Afghanistan.
During the preparation of this report, the Commission and the organisations involved in the field were consulted extensively. The Commission recognises the problem of the grey zone but, at the same time, its evaluation, which we are discussing today, remains too vague and too theoretical. That is why a number of specific proposals are being submitted to the Commission in my report, partly on the basis of the conference with the NGOs involved and intensive talks with your official services.
The Commission recognises that inflexible and bureaucratic procedures form one of the key problems. By way of solution, the Commission would like to draw up appendices to the Country Strategy Papers as a result of which a rapid and flexible reaction in a crisis situation must become possible. I support this proposal, but only if those appendices are approved within a two-month period. Can the Commission give an indication as to whether it has already drafted new, simplified, rapid and flexible procedures for the approval and adjustment of the appendices? For otherwise, the proposal for these crisis papers will simply remain a hollow exercise.
In addition, in my capacity as rapporteur, I would refer to the enormous importance of coordination and cooperation, not only between the Commission services but also with the Member States, international donors, local partners and NGOs. From my talks with the Commission, it transpired that there is a clear need for a flexible instrument for construction and rehabilitation, so that this grey zone can be dealt with. The existing rehabilitation regulation is too restricted. Projects in the field of security and good governance, for example, fall outside the scope of the Regulation, and resources are limited. It is evident that the total amount of, for example, some EUR 50 million for Asia lags far behind the level of need in Afghanistan. That is why I suggest reviewing the existing rehabilitation regulation, so that, in the post-crisis stage, the real needs of the people in an affected area can be accommodated in a flexible manner. In order to guarantee sufficient funding, it is important that, as soon as a crisis breaks out, resources are freed up quickly via a trigger mechanism from the existing non-used budget and reserves.
In what way does the Commission want to act upon my plan in terms of concrete proposals? The problem of the grey zone between relief and rehabilitation is well-known. It is no longer acceptable for people who are directly faced with the effects of war or natural disasters on a daily basis to be left out in the cold due to our inability to react to the local situation in a rapid, flexible and coordinated manner. Since Europe, being the world' s largest relief donor, plays a fantastic role, we must, as Europe, close this gap by means of sustainable development in crisis areas. That would truly constitute an enormous contribution to security and stability in conflict regions in Asia, Latin America and Africa. This might well be a wiser investment than committing substantial sums for defence materiel, such as F16s, at this stage, although I know that the Commission is not concerned with these matters. As your rapporteur, I will therefore closely follow how the Commission and the Member States tackle this problem in the near future. I expect a great deal from the pledge made thus far, but I am anxious to know what the Commission' s actual response will be.
Mr President, ladies and gentlemen, on behalf of Mr Mantovani, who is prevented from being with us today by air traffic problems, I would like to make a few observations on the Commission communication with regard to the difficult concept of the linkage between relief, rehabilitation and development. I would like to thank Mr van den Berg for his excellent work, on which a broad consensus was achieved at the vote in committee.
First of all, I feel that it is vital to improve complementarity, coherence and the cost-benefit ratio, for these are necessary to bridge the gap between the various stages of international assistance, the famous grey zone, and, more generally, for the effectiveness of the Union' s development and cooperation policy overall.
Indeed, the multilateral financial institutions such as the World Bank, the International Monetary Fund, the various UN agencies and the Paris Club need to be more involved in this process. Moreover, it would seem appropriate to distinguish between internal and external coordination action in order to establish who does what at both European and international level and also at the level of the individual Member States; this would make it easier to plan and therefore make us more effective in implementing rehabilitation and development initiatives.
The contribution of our group, the Group of the European People' s Party (Christian Democrats) and European Democrats, focuses precisely on the need for greater complementarity, particularly as per Amendments Nos 15 and 16 tabled by Mr Mantovani, and for better coordination of the different actions, in order to obtain greater effectiveness and improved results in the action linking and coordinating relief, rehabilitation and development; in particular, there is a call for appropriate coordination and ex post evaluation methods, budgetary control and less bureaucratic interference, to provide a greater guarantee of Union development aid reaching the countries in crisis, and therefore precisely the people who genuinely need it, effectively and without time wasting or needless duplication or overlapping of effort or financial resources invested.
Mr President, like Max van den Berg in his report, we are in favour of the Commission' s communication on the links between the European Union' s actions in emergency situations in the countries of the South and the Community' s development cooperation policy.
In committee, there was some agreement with the communication we are assessing here, but there are also shortcomings which the proposals contained in the resolution we will vote on later are aimed at resolving. This resolution includes a series of concerns and recommendations aimed at improving, in practice, the European Union' s action in the field under discussion, which we hope will be accepted.
The whole of this debate demonstrates that there is a dialectical relationship between humanitarian aid, which the European Union mobilises in order to deal with emergency situations resulting from all types of disaster, and the aid which is regularly granted with a view to promoting the development of a particular region or country. That is to say that programmes aimed at rehabilitation or development must include within them elements aimed to preventing conflicts and preventing, where possible, so-called 'natural' disasters and their worst consequences. Furthermore, actions in cases of emergency must contribute, where possible, to the eventual rehabilitation and development of the region in question.
Today we are recognising that there are considerable dysfunctions within the European Union' s actions in terms of the transition from one area to another. The majority are due to the distribution between administrative bodies and the distribution of competences as well as deficient coordination between the services which are involved in programming and the implementation of those actions. Another obstacle is the bureaucratic complexity of many mechanisms employed for this purpose.
What seems more serious to us is that there are countries with which the European Union still has no cooperation agreement, such as Cuba, which prevent us from acting in situations of emergency or prevent humanitarian aid from having the desired continuity in the field of development cooperation.
The Commission is good at carrying out analyses but often lacks the clout to actually implement policy conclusions. The internal organisation is still too hierarchical, bureaucratic and centralised, and the Member States give the Commission too few resources and too little policy leeway for it to be able to take decisive action. These structural shortcomings therefore stand in the way of solving the problem of the grey zone. The transition from relief to reconstruction and development requires flexibility in the decision-making process. Sluggishness and too much interference can affect the intended results even more adversely than the technical risks, which can be accompanied by speedy procedures. Needless to say, what we need first of all is the best possible prevention policy with regard to natural disasters and violent conflicts. Everything possible must be done before a crisis breaks out.
The state of readiness must be at its best, plans must be ready, cooperatives must be arranged and the implementation partners must be identified as far as possible. Detailed and flexible disaster plans must form part of the Country Strategy Papers. ECHO must focus on relief, but it seems very desirable that it also employ staff with expertise in the field of reconstruction in order to make the transition smoother. The monitoring procedure regarding implementation must shift from ex ante to ex post. Internal coordination can only be effective if a multidisciplinary team is deployed at an early stage.
When can we expect specific Commission proposals for simplified policy procedures? The report by Mr Van den Berg makes excellent suggestions. The entire donor community is responsible for improvement. The grey zone problem is an additional reason for speeding up the Commission' s internal reorganisation. It is high time splendid analyses were translated into still more splendid policy action.
Mr President, I wish to begin by thanking the rapporteur for his excellent report on linking relief, rehabilitation and development. It is an enormously important subject, fraught with problems. There is no doubt at all that there is an increase in disasters worldwide, both man-made, as in Afghanistan, and natural, such as in Goma, DRC.
It needs the full cooperation of all parties to have most effect: the donors, the beneficiaries, implementing parties like governments and NGOs, and bilateral aid. In Afghanistan we have seen the bombing and destruction that has taken place. That will mean urgent and instant relief, the rehabilitation of millions of refugees and development aid. It was horrifying to see in today's paper that a poor family has sold its twelve-year-old daughter into marriage just to get enough food to feed the rest of the family. This is tragic. So getting aid to those most in need is absolutely vital and that requires local knowledge and the right kind of aid.
Two weeks ago ECHO informed the Committee on Development and Cooperation that the situation in Goma was totally under control and that everything that was required was there. That very night we heard NGOs stating on the television that 90,000 were starving and that babies were already dying. Is this opportunism, accurate evidence or over-reacting?
It is almost impossible to plan for natural disasters. It is better to have a centralised European depot that can react quickly in an appropriate way. Linkage is all about cooperation and one body being responsible for decisions.
Mr President, I wish to begin by thanking you for giving me the floor on this important subject. If I may now change to the language which Mr van den Berg and I have in common, I should like to say the following.
, Commission. (NL) In the first instance, I should like to congratulate Mr Van den Berg on the exceptional quality of his report on what is, in fact, a relatively complex subject. Crisis situations are always complex, and we must reach consensus on the way in which the reaction of the Union as a whole can be improved on. The Commission communication, the Council' s conclusions and the parliamentary report contribute to establishing this consensus.
Mr President, as you know, the European Union is one of the key players in the world' s relief circuit. The European Community and its Member States together account for half of the international aid programmes funded by the developed countries. Via its Bureau for humanitarian aid, better known under the name of ECHO, the European Commission is actively involved in providing humanitarian aid to the most vulnerable and worst afflicted people in the world. The figures speak for themselves. Last year alone, ECHO made more than EUR 500 million available for humanitarian projects in some 80 countries which reached some 18 million people.
ECHO's task remains that of funding the coordinated provision of humanitarian aid and that of providing protection via humanitarian partner organisations with a view to saving and protecting lives, alleviating suffering and safeguarding the integrity and dignity of the peoples of third countries in humanitarian crises.
Although ECHO's key task is to grant humanitarian relief, the Bureau is also involved in short-term rehabilitation in the immediate post-crisis phase. I think we can all be agreed that improvements need to be made in the grey zone between relief and development. The speakers this evening also referred to this. We have all identified the same difficulties, such as the unduly slow decision-making processes, problems related to the scope of financing instruments and the need to find the right implementing partners. We make progress by tackling these issues more systematically, but we must realise that we are not able to solve all the problems connected with the complex nature of these situations, and we must remain realistic in our approach.
The Commission has set up a series of actions for implementing policy in directions that reflect the link between relief, rehabilitation and development. For example, ECHO is currently putting the finishing touches to guidelines for its exit strategies. This document will become the basis for consultation with other services of the Commission, describing the circumstances under which ECHO can withdraw from granting relief.
The services of the Commission are also working on an agreement to guarantee effective coordination and appropriate procedures in the framework of the implementation of the Cotonou Agreement with the countries in Africa, the Caribbean region and the Pacific. The principles stated in the communication and concerning the link between relief, rehabilitation and development should be applied. Europ I is actively working on an agenda to improve its working methods and so increase its capacity for rapid interventions.
From a budgetary point of view, the Commission realises that its operational resources and instruments must be reviewed. We are of the opinion that the number of budget lines must be reduced. On the other hand, it must be ensured that broader regulations are still able to cover all existing types of activities, that the speed of decision-making is stepped up, that there is flexibility in the choice of implementing partners and that, if necessary, decisions can be taken without the approval of the government in question. On the basis of experience, we believe that further integration of our interventions using the existing regional instruments is the right way forward and that this must lead to greater policy coherence and a higher level of complementarity between the different types of intervention within one and the same country.
In response to different questions raised this evening, I should once again like to emphasise that the complementarity of the different instruments in the reconstruction process in Afghanistan illustrates the approach pursued by the Commission.
Finally, I should like to stress one important aspect. We must be fully aware of the fact that intervening in the immediate post-crisis phase means that we have to accept higher political and technical risks. I should like to point this out with due emphasis. For that reason, the debate which we held with the Council last year, together with your report of today, are welcomed by the Commission as contributions towards a more effective response to crises and the achievement of greater coherence between relief and development.
The debate is closed.
The vote will be taken tomorrow at noon.
Workers' rights
The next item is the joint debate on:
Report (A5-0013/2002) by Hughes, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the organisation of the working time of persons whose occupation is the performance of mobile road-transport activities (PE-CONS 3676/2001 - C5-0688/2001 - 1998/0319(COD));
Report (A5-0026/2002) by Ghilardotti, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive establishing a general framework for improving information and consultation rights of employees in the European Community (PE-CONS 3677/2001 - C5-0687/2001 - 1998/0315(COD)).
Mr President, I should like to thank Mr Friedrich who was the Vice-President in charge of the conciliation on road transport, and also Mr Rocard who took part as chairman of the Committee on Employment and Social Affairs; in fact, all members of Parliament's delegation, because it was very much a team effort. Thanks are due to Commissioner Palacio and her staff for the crucial part they played at several points when it seemed we were at deadlock. Finally, I should like to thank the Belgian presidency for the energetic and determined way they pursued agreement on this dossier.
The outcome of the conciliation on road transport is very much to be welcomed. It plugs one of the last remaining gaps in the working-time mosaic. It is profoundly important from the point of view of health and safety, and road safety more generally, and it is also important from the point of view of ensuring fair competition between the road, rail and other transport sectors.
On specifics, first we have secured the inclusion of self-employed drivers as a matter of principle. Some will be disappointed that will not take full effect until four years beyond transposition. But we should not forget that the Council's common position would almost certainly have led to the permanent exclusion of the self-employed. The Council wanted to exclude them in principle and only consider including them on the basis of a Commission study looking at possible distortions at some point in the future. Even then the Council would have been determined to block such a move from the Commission.
We now have a total reversal of that situation. The self-employed are included as a matter of principle and can only be excluded if two things happen: first, if the Commission proposes such an exclusion; and secondly, if we, as co-legislator here in Parliament, agree with such an exclusion. Neither of those things is very likely to happen.
Another important point in the outcome is a strong definition of self-employment. Even with only a temporary exclusion of the self-employed, we felt it was very important that we won a clear and limiting definition of what a self-employed driver actually is, to avoid unscrupulous employers pushing drivers into false forms of independence. We now have a very clear definition in Article 3(e), and the final sentence of that article is a catch-all: drivers who are not caught by the checklist of criteria included in the definition will be dealt with as though they are employees under the directive. That is an extremely useful definition.
We have also considerably improved and clarified the definition of working time. It also now applies to the self-employed except in respect of general administrative work, not linked directly to the specific transport operation under way. On night work, I again know that some will be disappointed that we did not succeed in limiting night work to eight hours. I will make three quick points regarding that. It would have been impossible to get that through Council. Most delegations were against. There are valid environmental and road safety reasons to transport goods - if they must be transported by road - at night. Concession on night work became a key in securing the inclusion of the self-employed.
This is a joint debate involving consideration of the importance of work, information and consultation. Members will see from Article 8 concerning derogations on weekly working time and night work that we have insisted upon the promotion of social dialogue as the first option.
My final point is that certain aspects of the text before us are highly relevant to the state of affairs being brought to light by the Kralowetz case. Those aspects seeking to block the creation of false independent status, dealing with record-keeping, and placing a focus on the duties of consigners and others responsible for determining routes and timetables, are particularly relevant. But Kralowetz makes two things glaringly obvious. First, in the enlargement process we desperately need additional social safeguard measures and a socially controlled opening of the labour market for workers from central and Eastern Europe, particularly in this sector. Secondly, it is glaringly clear that if the level of control exposed by this case continues, important texts like this one will be worth less than the paper they are printed on. We must insist on full and proper application of controls across the European Union.
My final point is that it is absolutely essential that we have European-wide rules that are binding throughout the territories of the European Union, otherwise the Kralowetz case will be just one of many which we will see in the weeks and months to come.
Mr President, today' s debate and tomorrow' s vote in the Chamber mark the end of a long, difficult path which the three institutions have been following for some years, conducting a frank, heated debate on a subject of major importance: the information, consultation and participation of workers.
With conciliation, which was concluded satisfactorily on 17 December last, the European Union defined minimum information and consultation standards to be applied throughout Union territory. Thus, after the directives on European Works Councils, the European Company Statute and the Charter of Fundamental Rights, this directive completes the existing Community and national frameworks, which can help to ensure that necessary preparations are made for the change, that restructuring is carried out in an acceptable context and that the 'employment' objective is given the necessary priority in the current situation. It seems to me particularly significant that agreement has been reached before the Barcelona Summit.
Almost all the Member States have a legal framework in place - either statutory or contractual in origin - which seeks to ensure that workers are informed and consulted: almost all, I said, but not all, and this directive extends the right so that it exists throughout the Union.
Basically, this directive recognises the rights of workers and their representatives in all undertakings with less than 50 employees to be informed and consulted about all aspects of the life of the undertaking, particularly the implications of company choices on employment, the organisation of work, training and skill development.
It is important that the directive should focus on the content and procedures, including time frames, for informing and consulting workers. It explicitly lays down that information and consultation must be timely, for that is a prerequisite for the success of the restructuring and adaptation processes of undertakings and of processes identifying anticipatory measures necessary to offset negative impact on workers. It recognises a number of rights of workers' representatives and of workers themselves; it lays down sanctions that the Member States have to introduce into their own legislation - when implementing and applying the directive - effective, proportionate and dissuasive sanctions. I feel that this is a particularly important point and it has been the subject of much debate. The Commission' s initial plan, supported by Parliament, was to lay down a European sanction. However, in respect for the principle of subsidiarity, the directive stipulates that the Member States themselves should introduce sanctions.
A transitional period is also laid down for those States which do not yet have any statutory system - either legal or contractual - although it is shorter than that provided for in the common position.
Clearly, the European Parliament would have liked more: it would have liked more specific information, clearer definition and more content, but considering the sensitivity of the subject and the resistance in recent months from both governments and lobbies, I feel that we can consider ourselves satisfied with the result. The Parliamentary delegation to the Conciliation Committee voted unanimously for this agreement. We can be satisfied because rights are recognised, the social dialogue is given due importance and the principle of subsidiarity is respected while a uniform framework is defined for the entire territory of the Union: there will no longer be A class workers and B class workers when it comes to the rights recognised in undertakings.
I want to end by thanking, in particular, the Commissioner, Mrs Diamantopoulou, and her staff, the Belgian Presidency and Mrs Onkelinx. I would point out that we were three women, the three of us, in particular, working on this directive. I feel that it was our determination and our strong awareness of the major importance of the subject, not least - supported as we were, I by my committee and Parliament and the Commissioner and the Minister by their convictions - which enabled us to bring such a vital process to a conclusion. In my opinion, the Barcelona Summit will be a good opportunity for us to see whether our conclusions have a positive, practical impact.
Mr President, I am under the impression that Parliament would like me to make a statement on the case of the road haulage driver stuck in the Grand-Duchy of Luxembourg. If that is the case, then I should like to say the following.
Based on the information at the Commission's disposal, the Luxembourg authorities conducted a search on behalf of an inquiry led by the Tribunal of Munich in Germany of the premises in Luxembourg of an Austrian-based transport operator Kralowetz. This company has been active in Luxembourg since 1986 and was an international one established in eight different European countries. The technical manager, Mr Karl Kralowetz, was arrested on 22 January, and since 26 January approximately 150 lorries belonging to the Kralowetz company from different countries have assembled in Luxembourg on a parking bay of a customs centre and the drivers have complained that they have not been paid for more than three months. The majority of them may be considered as illegally employed. The Luxembourg authorities are in the process of organising the return of the drivers by plane to their country of origin and each driver will receive EUR 1,000 by way of compensation.
The real problem is the unscrupulous behaviour of the transport operator concerned. He had used illegal labour - i.e. without social security status - with a salary which is not in conformity with national law or collective agreements and without a work permit. For several months the judicial authorities and rogatory committees of several Member States have been conducting investigations and enquiries and drawing up reports. All those actions have resulted in further searches, the arrest of some of those responsible and the confiscation of documents and equipment.
The Commission welcomes the action of the judicial and administrative authorities but, nevertheless, regrets that such an affair could ever have been possible at all. This proves the need for a correct application of national laws, as well as the following Community rules in the field of international road transport operations. Firstly, the rules on admission to the occupation of road-transport operator, namely the three criteria of good repute, financial standing and professional competence; secondly, the rules on driving times and rest periods, for which the Commission has recently made a proposal for new, simplified and updated EU legislation.
In addition, the following upcoming legal instruments are also relevant; firstly, the rules on working time, on which an agreement between the European Parliament and the Council is very much to be welcomed, and on which you will vote tomorrow. I should mention here the Commission's particular thanks to Mr Hughes. Secondly, the rules on a uniform driver attestation, for which Mr van Dam was your rapporteur, and for which the European Parliament gave its approval on 17 January. That regulation will put to an end the illegal employment of non-EU drivers in the Community, through checks on the legal employment status of such drivers.
In conclusion, Community instruments exist or are in the process of being adopted. They need to be correctly applied by Member States, and this example should serve as a lesson to avoid any further repetition of such unscrupulous behaviour by cowboy operators.
The example which Mr Bolkestein quoted a moment ago is, of course, a blatant, and probably exceptional, example of the abuses in the transport sector. It is not the only example. We have witnessed various such examples over the past few years, almost on the same scale as the example we heard about a moment ago. In addition to the many abuses on a large scale, there are also many abuses on a small scale, for the transport sector is largely characterised by abuses. The system before us, involving stricter standards for working hours - indeed, not only driving hours are referred to, but also working hours - involves a tightening-up on the system used in the past. This can only work if the monitoring procedure is improved. If this does not happen - and I agree with what Mr Hughes has said - all these standards will be meaningless. Although monitoring is a national competence, a two-yearly report on the results of the monitoring procedure, which is to be submitted to the Commission, must still be drawn up.
I would like to ask the Commission to give its attention to this report once more and to reconsider the requirements made of the Member States in this connection. One of the aspects which the Commission is apparently verifying is whether foreign hauliers are subject to stricter monitoring than domestic hauliers, the latter being of one' s own nationality. Needless to say, this should not be used as a criterion. The Commission is right to investigate this, but it should widen the investigation as long as hauliers allow people to drive for too long at excessive speeds, because they are often required to arrive at their destination at a certain time. Commissioner - and I am aware that this is not within your competence - as long as the Member States apply different speed limits, this is all useless. The speed limit is 90 km/hour in one Member State, 100 km/hour in another and 80 km/hour in the next. Surely, the way in which transport in Europe is organised is sheer madness. This should all be improved.
In addition to monitoring, there is also the problem of penalties, which differ from one Member State to another. Actually, in the field of penalties, minimum standards should exist. I know that, at present, this is not a European competence, but this should change.
Finally, as long as hauliers' and truckers' tachographs have to be inspected, cheating will always take place, because the tachograph is an instrument which ideally lends itself to this. It is therefore high time that the regulation we are waiting for were issued, stipulating that, in future, digital boxes must be fitted in cabs.
Mr President, given the time constraints, I shall omit the congratulations which I had in mind. Mrs Ghilardotti, I, too, had noticed that many women have been involved in these reports, both your report and that on working hours, and both during the Belgian Presidency and within the European Commission. This is a good result, in my view.
Normally, I am not one for using big words, certainly not as long as a negotiation process is still running, but now that we have reached the end of it, I shall venture to use superlatives after all and refer to the achievement of both these agreements as historic.
To start with, it is very good that, after a long time, European labour legislation is now being laid down again. This fits in with the pursuit of a socio-economically ambitious Europe, as expressed in the Lisbon objectives, a dynamic and competitive economy with more and better jobs and greater social cohesion. It is useful to stress the latter part of these objectives once again on the eve of the Barcelona Summit.
Historic steps are being taken in both areas. The directive on information and consultation of employees forms an essential recognition of the right of employees to be involved beforehand in a company' s important decisions, and this forms part of the mores and the traditions of the European social model.
Innovation in terms of economic activity is necessary, but it also requires a pro-active approach which also takes employee participation seriously. In the EU Charter of Fundamental Rights, this is recognised as a fundamental right. This directive elaborates upon this as a right for all companies in the Union. A third step is required for, if we take this employee participation seriously, it should also apply to restructuring and changes in companies. The Commission issued a document on this subject recently. I welcome Commissioner Bolkestein' s presence this evening, for it is particularly important in my view for this discussion also to be held concerning other areas and for the matter of employee participation to be raised in other areas too, for example in the case of take-overs and mergers of companies, and also in Commissioner Monti' s competition policy. In my opinion, this should be a very important discussion in future for, there too, employee participation should form a part of the tradition and routine.
As for drivers' working hours, I should like to concur with what Mr Hughes said about the case which is running in Luxembourg. I should like to emphasise once more that a definition of the pseudo self-employed, devised at European level, can play a vital role in solving problems of this kind, because we do not have a European definition of this at the moment. However, the Member States, including the new countries, use their own definitions.
Mr President, the Group of the European Liberal, Democrat and Reform Party welcomes the agreement reached in conciliation between Parliament and the Council on the directive on the organisation of the working time in the road transport sector and on the directive on information and consultation of employees.
Given the delicate nature of the latter problem and the difficulties encountered in reaching an agreement, we believe that the adoption of the text under the conciliation procedure is a good solution.
The directive on working time in the road transport sector aims to do away with situations where unfair competition and social dumping exist in the single market. Rules are also needed in order to guarantee suitable working conditions for drivers and thus prevent a decline in safety.
Parliament asked for self-employed drivers to be included within the scope of the directive and demonstrated the need to treat all drivers equally, whether or not they are salaried employees. The inclusion of self-employed drivers is now provided for, seven years after the directive enters into force.
After the Commission has looked into the matter, it can, of course, decide to re-submit the inclusion of self-employed drivers to the co-decision procedure, especially because the definition of a self-employed worker prevents the creation of new forms of false self-employed drivers. I agree that this is a good thing, Mr Hughes, but even so, I still feel that there is something lacking.
The case of the lorry drivers stuck in Luxembourg - and I would also add, Mr Bolkestein, that they returned home last Friday with their earnings of EUR 1 000 - illustrates the kind of situation that can arise due to a lack of adequate Community legislation.
As we have seen, there are unscrupulous and fearless transport entrepreneurs who have no hesitation in exploiting the gaps between, on the one hand, national laws and, on the other hand, national and Community legislation, who even go as far as breaking these laws and, most probably, rely on the lack of effective checks.
Some governments are aware of this situation. Therefore, in 1999, Belgium, the Netherlands, France, Germany, Ireland and Luxembourg reached an administrative arrangement known as Eurocontrol Route, designed to improve and strengthen cooperation between the control services. But in order to ensure the competition conditions of road transporters are equal in the single market, we firstly need Community legislation, and then the Member States must strictly implement a system for monitoring and imposing fines.
Mr President, rapporteurs, Mr Bolkestein, I should like to reflect upon the word cowboy. I have carried out research into this industry for years, and I do not think that we are dealing with a cowboy society, but rather a cowboy industry. It is widely known that this industry is quite unhealthy. The rewards in this industry are quite low. It is a very fragmented industry with very many drivers operating on a small scale. There are also large companies that have gradually turned small drivers into self-employed or pseudo self-employed drivers. In short, there is a lot to be done. Working hours are being fiddled, and so are collective labour agreements as well as many other things. Against this backdrop, we bear a special responsibility, particularly regarding international transport, and we have duly taken this on.
One of the first things I did, or was allowed to do, when we came here was related to the Willy Betz construction. This was a case comparable to Kralowetz, but on a smaller scale. The trucks were of very high-quality, people ensured that all kinds of things were satisfactory, except for the work permits and a few other things. That led to this drivers' attestation directive. Fortunately, we are now in a position where we can welcome a second, very important directive on the organisation of working times.
In my opinion, more loopholes in the legislation will need to be filled in future. Against this background, it is perhaps very good that the information and consultation directive - I should like to use the word historic - be adopted, for the very simple reason that, in the course of time, many large international transport companies have, in fact, been put under a flag of convenience, a process which often did not involve participation. They, in fact, turned drivers into self-employed drivers, or contracted them out to small self-employed entrepreneurs. There was no participation there either. We are now in a position where we can tackle issues of this kind more effectively.
Mr President, in principle, these are two very important proposals for directives which we are discussing and which are being given very strong support by the Confederal Group of the European United Left/Nordic Green Left. Where the directive regarding lorry drivers is concerned, this professional group will therefore be covered by the general legislation that regulates working time. This is obviously of significant interest not only to professionals but also to other road users. During the conciliation negotiations, there were several occasions on which I specifically emphasised the road safety aspect, which I think is important for those governments which are to administer this legislation in the future. It was also important that self-employed people should now be treated in the same way as other drivers for, from the road user' s point of view, it is immaterial whether he is run over by an employed or self-employed driver.
What is perhaps worrying about this directive is that the transition periods are so long. It will in actual fact be, at best, seven years before it is implemented, and we know that, even then, it will subsequently be difficult to track and monitor how the legislation operates in practice.
The second directive, on information and consultation, is a kind of framework agreement providing a legal basis that is important to workers' being able to demand information and consultation rights. We must not, however, forget that - by means, for example, of Paragraphs 25 and 26 of the proposal for a directive, which offer scope for a more or less broad interpretation - it also provides legal opportunities to reject workers' demands in certain cases.
What is crucial, therefore, to how this directive goes on to operate in practice is how it is received in workplaces and how strong the trade unions are when it comes to pushing those demands to which the directive can give some leverage. I believe that this applies generally to this type of legislation. We can adopt directives which are sound and well-intentioned in many ways, but when they are then actually put into effect we know that we cannot, in this House, do very much. Nor do I believe that the governments of the Member States can do very much.
I do not share Mrs Smet' s view that systems with tight controls can be designed. It is difficult to know what happens out on the roads, especially at night. It is difficult to know what goes on behind closed factory gates. It is only employees themselves who can do anything about what takes place. I therefore want to conclude this speech with a strong appeal to those in the workplace: Do not rely upon the problems' being solved in the European Parliament or the Council, but assume that they have to be solved by yourselves and that you can be helped with them by the legislation that has been enacted in the form of the directive.
Mr President, let me start by welcoming, on behalf of my group, the compromise achieved in the Conciliation Committee on the framework directive on information and consultation. I would like at the same time to thank the rapporteur, Mrs Ghilardotti, for leading us to that compromise, which is now very close to the common position. We have had quite vigorous discussions in our group on information and consultation, but we agreed that the common position is a really good starting point for a sensible solution. Starting with first reading in April 1999, and, indeed, in the committee meetings before that, there were often major differences of opinion between the groups; the rapporteur had to be agile - she was too - and the same was true for me as shadow rapporteur for the largest group, the PPE-DE.
We have a constructive compromise before us. What was possible has now been done. What mattered was at last to get a foot in the door, which can then be opened a bit wider by the next blast of wind. Second reading stage saw the PPE-DE prevail on many points. The majority in my group were opposed to European sanctions but in favour of national ones. The conciliation process saw these ideas incorporated in the recitals. In its final form, the framework directive primarily contributes to the functioning of the European Works Council. All local workers' representatives are given minimum rights helping them to assess the information received from the European Works Council. Secondly, it helps mitigate problems with restructuring, which affect national enterprises as well.
The Works Councils directive, on the other hand, applies only to multi-national enterprises. The framework directive prescribes that the procedure be carried out in a spirit of cooperation. This means partnership, which, on the one hand, aims at the clear representation of interests, but also, on the other, their equalisation by means of information and consultation in shared dialogue. Information at the right time results in transparency, which itself builds trust and avoids the enterprises sustaining frictional losses - an economic and social gain. Both employers and workers gain from this, and do so in the same way.
Mr President, I want to begin by thanking the two rapporteurs for their work on two important directives. I shall concentrate on the directive concerning information and consultation rights of employees, but I also want to say something about working time of persons whose occupation is the performance of mobile road-transport activities. It is very important that self-employed people should now be included, even if there is a transitional period, for we are concerned here with protective legislation for those whose job it is to drive lorries. In work of this kind, there is no difference between being employed and being self-employed. Just as Mr Schmid says, this is also a road safety issue and, from that point of view, it makes no difference whether the person driving is employed or self-employed.
Where information and consultation are concerned, I agree with Mrs van den Burg who, in her speech, said that the directive was of historic importance. It is of historic importance. Three women have been involved. I can add a fourth. When, in June during the Swedish Presidency, the Council succeeded in reaching a common position, which laid the basis for this directive, a female Swedish minister was also involved.
I think it quite obvious that there should be this type of information and consultation in an internal market, that an internal market is not only about companies' rights but also employees' rights and that the latter must be informed and be able to put forward their views.
Sometimes, people in Sweden can be heard saying, 'What does this really mean for Sweden when we, of course, have much better legislation?' Well now, that is true. Our legislation is such that this directive does not perhaps affect us at all. That being said, minimum directives are still important, not only for those countries which do not have such good legislation but also, indirectly, to prevent an internal market with social dumping arising whereby companies are set up whose employees suffer poor conditions. Accordingly, it is important for all the countries that we should increase the minimum levels and have minimum directives that lead to better conditions.
Finally, I again want to thank the rapporteurs for two good directives. I hope that we can go further and improve information and consultation in the future.
Mr President, the Kralowetz case is to some extent a problem specific to Luxembourg, since governments over the past 20 years have used all sorts of benefits to entice a large number of transport enterprises to Luxembourg, without, though, building up a system to monitor the wages these firms pay and the working conditions they provide.
Kralowetz is, though, also in essence a European problem. It is proof that 'social Europe' does not exist. In 1998, the European Union completely liberalised the transport sector, without at the same time providing for the social security regulations it needed. Kralowetz and other cases are now showing us the consequences of that. The Commission must, in my opinion, do more than what has been talked about this evening.
There are, in my judgment, three core issues. Firstly, the controls must be tightened up. What is the use of laws if we do not check that they are obeyed?
Secondly, social security documentation must be harmonised across the EU. We should not wait until the end of 2003 to do this, but try to get it on track as early as the beginning of that year.
The third, and probably most important, point is that the ECMT transport licence system, which allows enterprises from outside the EU to drive through the Member States, is today encouraging social dumping and illegality and will still be encouraging them tomorrow if we do not manage to tie these ECMT transport licences to minimum social standards. If this is not done, then Karl Kralowetz only needs to travel to Russia tomorrow and he can continue to run his unscrupulous business from there.
Mr President, European regulation on work times of professional drivers is necessary for three reasons; firstly for the social protection of the workers, secondly to improve the safety of road traffic and thirdly for reasons of competitiveness. We take a favourable view of the points achieved in the Conciliation Committee, and are as one with you on the points you have already mentioned, namely the inclusion of the self-employed, a clear definition of self-employment, clearly-defined work times - in respect of which, of course, more redress can again be demanded of enterprises - and the need to define exceptional circumstances as regards weekly work times and work at night.
My colleagues have already stated that, without controls and sanctions, no directive will achieve any kind of progress. I believe that this is where we have to make a start. The Commission has presented a new regulation on the harmonisation of certain social security regulations relating to road transport, which will, in consequence, soon be on Parliament's agenda. There are, at present, marked discrepancies between the results achieved in the Conciliation Committee and the new proposal, which must be cleared up, and this is something on which coordination is needed. This, of course, means that we also have an opportunity to play our part in laying down sanctions and controls in much stronger form, for it is a regulation we are dealing with, and that means it is legally binding and effective in quite another way.
What is most crucial in my view is that, whilst taking into account the harmonisation of competition, we should put in first place the need to harmonise social security regulations and improve the safety of road transport. If we succeed in doing that, we will already have achieved a great deal.
Mr President, I do not share the enthusiasm of my colleagues for the results of this conciliation but I am equally warm in my congratulations to both rapporteurs. They won and I lost, to my regret and possibly their surprise. We all know that if the Council had not given in then Parliament itself would have conceded rather than lose either directive. So Parliament had a weak hand but both rapporteurs played it extremely well. I congratulate them for their skill.
They were helped by the early climb-down of the UK Government during both conciliation processes. It was particularly ironic that the UK Minister for Europe should have come to Strasbourg last autumn - to plead with UK MEPs from all parties to vote down the whole Ghilardotti report - to find that not only were Labour MEPs positively promoting the report but the UK representative then bent over backwards to support it as well. Politics is certainly an odd business.
As colleagues know, I am a fervent supporter of information and consultation but an equally fervent opponent of a one-size-fits-all straitjacket for companies of all shapes and sizes. This directive, as amended, is more likely, in my view, to be a barrier to employee involvement than a bridge.
Moving to the working time directive: in my view this is bad legislation. It could have been worse had it limited night-time driving, but I was delighted that the rapporteur finally saw reason and this proposal was removed. But it is still bad legislation in its provisional extension to include the self-employed. As the Spanish representative said, when joining other countries in registering his country's dissent from the final text, it is the first time that the entrepreneurial sector has been included in any directive. I will certainly fight to make sure it is the last. We should want to see more jobs, not less. This should not and must not be seen as a precedent.
Mr President, Commissioner Bolkestein, the situation of the stranded lorry drivers in Luxembourg shows us once again where there is a need for European regulation and monitoring. Scarcely ever before has it been made so clear to us what is actually going on in this particular labour market and what is happening to these lorry drivers. If ever you talk to European lorry drivers, you will hear how people in that sector work, some of them illegally, and what sort of wages they are paid for doing so; they drive to the point of exhaustion, and not all of them have social security insurance. That is the reality of one European labour market, and that is the problem facing us.
Looked at from this angle, this work time regulation is long overdue - in the interests of our safety on the roads and of the safety of the workers, that is, the drivers themselves. I might add that, as has already been mentioned, this case is not only an issue for Luxembourg or about a few Austrian businessmen, we now know that we are dealing with a large number of Austrian businessmen. It is also a European phenomenon. For me as an out-and-out advocate of European enlargement, the core problem is the way we are doing the dirty on workers from the candidate countries; it is these workers who are bound today by collective contracts to work for derisory wages, and under conditions which are, in social terms, appalling. Such is the way this group of workers has entered into our European Union, and that is what we have to take a stand against.
In any case, though, every cloud has a silver lining. In Austria, my country, a group of hauliers' representatives has already taken a stand and spoken out in favour of European regulations tending towards controls and measures that will influence even this ruinous competition. That is the situation we face.
I would add, Commissioner, that you should be prompted by that to think more and better about control systems for workers in the European labour market.
I would, of course, like to start by congratulating all the rapporteurs. Having said that, I would like to point out that the approval of these two directives constitutes an important step within the construction of European labour law and, therefore, in the construction of a social Europe, and all this, furthermore, by means of dialogue and mutual concessions from positions which were initially comprehensible. Of course, the inclusion of the self-employed may go against the entrepreneurial spirit, as my country maintained.
In relation to the general framework for information and consultation, the Chapter IV of the European Union' s Charter of Fundamental Rights, entitled 'Solidarity' , begins with Article 27, which establishes, under the title 'Workers' right to information and consultation within the undertaking' , that 'Workers or their representatives must, at the appropriate levels, be guaranteed information and consultation in good time in the cases and under the conditions provided for by Community law and national laws and practices' .
Article 136 of the European Union Treaty already indicated that social dialogue was an objective of the Community and the Member States. It therefore seems logical and necessary that, outside other specific directives, such as Directive 94/45/EC, a single directive should establish a general framework which lays down minimum requirements for the exercise of the right to information and consultation in undertakings and workplaces within the Community. These rights, previously laid down in the European Social Charter of 1961, and in the Community Charter of the Fundamental Social Rights of Workers, of 1989, are now, as I have said, included in the European Union' s Charter of Fundamental Rights. It should surprise nobody that workers, via their representatives, should be aware of the situation and development of the undertaking, the decisions which are to be taken and their repercussions and effects for the future, since their existence and, above all, subsistence, are often linked to the undertaking. Of course, the content of these rights must be aimed at strengthening the undertaking, increasing employment possibilities and adapting workers to new or revised production processes.
Nevertheless, experience demonstrates that the mechanisms have not always worked well: workers have become involved late in the process of decision-making, when decisions had already been taken. I therefore feel that the content of Article 4 is particularly worth highlighting...
(The President cut the speaker off)
Mr President, we have over the last few weeks dealt with a number of matters - including social security measures - with a direct bearing on the transport sector, and those of us in the Committee on Regional Policy, Transport and Tourism were also of the opinion that all these measures - and I do believe that work time, which is now at last regulated, is an important chapter in the course of completion - only make sense if the Member States have the will, on the one hand, to tighten controls and, on the other, to adjust sanctions accordingly.
I am myself from a frontier region and know perfectly well that the word in the sector is currently that whoever best knows the rules of the individual countries can make the most money. The lobby that is active here is neither a lobby for the workers nor a lobby against them - I do not think it has anything to do with Luxembourg's legislation either - nor is it a lobby for or against the employers. At the end of the day, both of them are the losers in the Luxembourg situation, and, indeed, we again reminded the Commission of this in the celebrated van Dam report. Our concern is not with adding more and more directives and piling up ever more detail; what matters to us is that those countries should be ready to tackle this together, so that employers can charge proper prices without suffering from this dumping that is being organised there and the workers can of course work under proper conditions. I declare without equivocation that the lobby that is working against this is in essence a lobby supporting nobody but those who cheat and disregard the rules.
To come back to the first report, an HGV driver who is also the owner of his own HGV is always on the fringes of legality if he wants to work and earn a decent living. That is the situation we are living in. This means that we have to consider the developing liberalisation in goods transport by road firstly in economic terms, secondly from the employer's - and also the employee's - standpoint, but always from the same perspective, and I believe we can represent both interests equally.
Mr President, I want to use the two minutes available to me simply to respond to Mr Bolkestein's statement on the Kralowetz affair. What has to be emphasised first in this deplorable business is that it is not Luxembourg's legislation and practices that deserve to be pilloried here, but the way the Kralowetz affair has highlighted social deficits in the European area and the European Union, a sphere in which such things are inexcusable.
Nor, in the first place, is blame to be laid at the door of the European Commission, but rather at that of the majority of the Member States, who are refusing to agree to common rules on working conditions and respectable wage levels in order to counteract social dumping within the internal market. As regards the proposed EU directive on lorry drivers' driving times, it has been the Luxemburgers, of all people, together with the French and the Belgians, who have, in the Transport Affairs Council, worked to include the pseudo self-employed in the directive's scope.
Despite the praiseworthy efforts as regards the Eurocontrol Route mentioned by Mrs Flesch, it is this nigger that is lurking in the woodpile of the Kralowetz affair. We need legislation at Community level that leaves no room for legal grey areas, which are shamelessly exploited by people who - as our Prime Minister trenchantly expressed it - possess a certain criminal energy. That is the lesson we must learn, and I hope that the Member States that have hitherto refused to agree to common rules will now cease from obstructing tighter regulation at EU level, so that this modern form of slavery can now be done away with.
I wish also to emphasise that a reform of the right of establishment in Luxembourg is on its way through the official channels, and will incorporate stricter criteria making it less easy for dodgy firms to get permits and licences to trade in a perfectly legal way, which is in any case not that easy in view of current EU directives on the definition of businesses.
I hope that the devotees of the complete liberalisation of the transport of goods by road, who have so strongly advocated that cause in this House, and no longer have anything to offer against the practices of entrepreneurs like Kralowetz ...
(The President cut the speaker off.)
Mr President, I wish to begin by expressing my warmest thanks to the House and to the parliamentary delegation in the Conciliation Committee. I should in particular like to thank the Vice-President, Mr Friedrich, and, above all, your rapporteur, Mr Hughes, for their excellent work. As a result of their efforts, their ability and their determination, it is finally possible to adopt a measure which the Commission proposed more than three years ago - a very successful outcome.
In adopting this directive, we are making essential progress towards eliminating the competition distortions in the road sector but, above all, towards improving road safety. This directive will not only allow the elimination of abuses in that sector but also facilitate a better balance between modes. Revitalisation of rail will be possible only with the end of wild competition in road transport. It is thus essential for Member States to make the necessary controls in order to ensure that the new legislation should be respected.
The directive lays down minimum conditions for the organisation of the working time of drivers and also takes into account all the activities which are performed by drivers in addition to driving. Thanks to this Parliament, it will ultimately be possible for this directive to cover all drivers of all categories, whether self-employed or not. That is a great achievement for road safety because tiredness obviously affects all drivers in the same way, whether they work for a firm or are self-employed. Asking the Commission to investigate the effects of exclusion and as a result of its investigations to propose special conditions for the inclusion of self-employed drivers, certainly is the best approach. Let me thank you once again for the determination that Members of this Parliament have shown throughout the conciliation procedure, which has enabled us to adopt the directive.
Also, on the report by Mrs Ghilardotti, I should like to express my congratulations to her and to all Members of this Parliament on the agreement reached between Parliament and the Council on this very important directive. This agreement was only possible due to the spirit of compromise shown by Parliament and the Council. The final draft of the directive, as we see it now, firstly meets completely the initial Commission goals, i.e. to establish and develop throughout the Union good practices of worker information and consultation, focused on anticipating and managing change. Secondly, it gives leeway to action from social partners when it comes to implementing the provisions of the directive. Thirdly, it is compatible with all national systems and provides for mechanisms allowing for a smooth introduction of the new arrangements in all of them. Fourthly, it reflects the views of the two legislators as at least 15 of Parliament's amendments in its two readings have been incorporated into the text. Therefore, the draft before us deserves acceptance, certainly from the Commission but also from Parliament and the Council. Once adopted, the directive will complete the Community framework in the field of worker information and consultation, a framework which provides European companies and their workers with an essential tool to facilitate change and to ensure that it is carried on in a socially acceptable way.
The Commission very much hopes that the considerable work done in this field in recent years will now be continued through a positive and proactive attitude from social partners in relation to the consultation documents it presented to them two weeks ago on the social aspects of corporate restructuring.
I have received six motions for resolutions, presented pursuant to Rule 37(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
The vote on the motions for resolutions relating to the Commission' s statement will take place on Thursday at 12 noon.
Energy performance of buildings
The next item is the debate on the report (A5-0465/2001) by Mr Vidal-Quadras Roca, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council directive on the energy performance of buildings (COM(2001) 226 - C5-0203/2001 - 2001/0098(COD)).
Mr President, this crucial directive stems directly from the Green Paper on the security of the energy supply, which this House has recently debated at length. We are obviously all aware that the main component of the Union' s energy bill relates to buildings: ventilation, refrigeration, heating, lighting etc. It is within this chapter that most of the Union' s energy expenditure is concentrated. Therefore, anything that is done in this field has a special effect from this point of view.
Mr President, this framework directive marks the end of the era of expressions of will or recommendations. We are entering a new era of decisive commitments, binding actions and a firm will that this type of measure may become a reality.
I wanted to stress three aspects of the directive. The first is the obligation for all buildings in the Union to hold a certificate testifying to their energy efficiency. This certificate will certainly be of great value as a signal within the markets and will contribute significantly to energy saving. The second is the obligation for all new buildings to incorporate an energy-efficiency study as an essential requirement for planning permission. The third aspect is the obligation for all buildings of an area of greater than 1 000 m2 and which are subject to extensive renovation, to undergo an improvement of their energy efficiency.
There are other actions laid down in the directive, but I wanted to highlight these three because they are clearly the ones with the greatest potential. It will not escape you that if - as some studies suggest - it is possible to achieve a saving over the next few years of 20% in the energy bill for buildings, 20% of 40% brings us close to 10% and this, in terms of the oil bill and CO2 emissions, has an importance which is clear to all of us.
Mr President, this is a good time to thank the other groups in the House for their valuable contribution and for their help in ensuring that Parliament' s amendments improve this important legislative text. I would like to thank the Socialist Group and Mrs Zrihen for their numerous contributions and, above all, I would like to stress their interesting suggestion in relation to social housing. I would also like to warmly thank the Group of the Greens and Mrs Ahern for showing such interest and cooperation, and also highlight their wonderful contribution in relation to passive cooling techniques, which are so important in those areas of the Union where the climate is very warm and cooling (air conditioning systems) begins to be a determining factor. I would also like to thank the Liberal Group for emphasising that tax incentives are always better than penalties. We say in Spanish that 'more is gained by licking than by biting' , and this is also true in the economic field.
Unfortunately, there are two points on which we have not been able to achieve unanimity in the House: firstly, the time limits for application of the directive, where we have opted for a reasonable midpoint between overly extended periods, which would render it ineffective, or overly strict demands, which would make it unviable. Secondly, the limit of 1 000 m2, which the Group of the Greens wanted to reduce. We understand their intention and we share their concern, but if we really want this directive to be implemented within a time scale which makes it effective, we must accept the figure proposed to us by the Commission.
Mr President, if it is the case that politics is the art of making the necessary possible, this directive will effectively guarantee that, in a very important chapter of the Union' s energy expenditure, there will over the coming decade be a huge saving which will contribute to the well-being, the progress and the security of all Europeans.
Mr President, I would firstly like to congratulate the rapporteur, Mr Vidal-Quadras, on his excellent work on this important directive. As he has pointed out, the European Union consumes more and more energy and therefore also imports more and more energy products, because our demand outweighs our capacity for supply by means of our own resources. It is therefore important firstly to diversify our sources of energy, by seeking new energy sources including, of course, renewable energy and furthermore we need to promote and pursue energy efficiency.
I hope that Mr Vidal-Quadras has taken a favourable view of the opinion of the Environment Committee, since I believe that the points which we have highlighted within it contribute to enriching some of the aspects of his excellent proposal.
I believe that a key reference for increasing the Member States' receptiveness to the proposal is that account should be taken of local climatic and special conditions.
Another point on which the Environment Committee has insisted is the homogenisation of building certificates in the different Member States, which would allow for comparisons of the energy efficiency achieved in each building. We also wanted to define those buildings which are excluded from the application of energy-saving measures and, also, in order that our proposal is not rejected, we have proposed, like Mr Vidal-Quadras, that we accept the Commission' s proposal aimed at reducing the area of the buildings affected.
I am in favour of this approach, Mr Vidal, like my committee, but I also understand your position. I believe that we will have to wait and see what the final result is and we will have to respect it. The important thing is that the directive should go ahead, Mr Vidal-Quadras.
Mr President, I should like to start by congratulating Mr Vidal-Quadras Roca for his usual, very cooperative and consensual approach. I know that Mrs Zrihen, our socialist shadow, who unfortunately cannot be here this evening, appreciated the way in which he worked.
This directive, part of a package of measures aimed at making our use of energy more intelligent, should disseminate the existing good practice of some Member States right across the EU, and will also be very important in improving the situation in applicant countries where energy-efficient buildings could do much to help their economies as well as protecting the environment.
We as socialists are very supportive of the amendments put forward by Mr Vidal-Quadras Roca and others. The rapid growth of air conditioning needs to be taken into account more, the possibilities open to Member States in the form of inducements should be clarified, and many of the definitions need to be tightened.
One point that Mrs Zrihen wanted to make was that the surface area definitions must be re-examined over the next four years. It could well be that this directive is insufficiently ambitious and that it should also apply to much smaller surface areas. We ask the Commission to prepare for a reduction if that proves necessary.
In conclusion, may I once again thank Mr Vidal-Quadras Roca and the Commission. We look forward to more directives as promised by the Commissioner in this important area of energy efficiency, of energy intelligence.
Mr President, I should also like to warmly congratulate the rapporteur for a job well done and for his efforts to obtain consensus, which were not altogether successful in my case, as I continued to insist that we deal with a lower surface area than it was possible to agree on. So I have tabled amendments to that effect. I would like to know whether Mrs Zrihen will support them in light of the comments just made by the Socialist Group. We live in hope, and perhaps a review is the best way forward, as Mrs McNally indicated.
Many provisions of this directive have already been envisioned in the SAVE directive in 1993. We should now proceed to give it teeth. As I said, I would have liked to have seen stronger teeth here, but we need legally binding measures - which I believe we have - which will begin a process of really ensuring that we deal strongly with energy saving in the European Union.
In practice, the obligation to review is one of the most important requirements in the report, and for that I thank the Members.
Mr President, I have an interest to declare: I chair the Energy Efficiency Advice Centre which operates in the northern half of the region that I represent. I hasten to add that it is a technical interest and not a financial one.
Improving the energy performance of buildings, however it is defined, is the most difficult issue that I have ever had to grapple with. Therefore my sympathy, to some extent, is with the rapporteur in being presented with an issue of this complexity. In the UK we have too many organisations trying to improve matters. At the European level we have a certain confusion of objectives. Are we trying to save energy? Are we trying to reduce CO2 emissions, or are we trying to reduce energy consumption? These are not all the same things. It is energy consumption that we should be focusing on. In my experience it is the existing buildings that are the key to our success. If you look at the housing sector, the most difficult area is rented accommodation rather than the owner-occupied sector. We are a long way from solving that one.
In general I support the Commission's proposals and the report, but I have some hesitation about Amendment No 15. We should be focusing more on the common methodology rather than worrying too much at this stage about minimum standards applying right across the whole of the Community. We are really a long way from being able to achieve that.
I also have some reservations about including a CO2 emission indicator. If you take a house, it depends on how much gas is being used or how much electricity. Therefore you cannot compare them very easily. But it is a step in the right direction.
Mr President, successful management of energy issues is one of the most important prerequisites for building the sustainable society. What we are now discussing is energy efficiency. In his report, the rapporteur has done well to highlight a series of measures that will contribute to increased efficiency where energy use is concerned.
It is important to consider both large and small measures. All in all, there is a very great deal to be done when it comes both to greater conservation of resources and to the development of different techniques. If the necessary objectives are to be achieved, political initiatives are required that include both legislation and measures that act as a stimulus. The whole of society must share responsibility for these efforts. That applies both to companies and individuals, both to public and private enterprises and both at European and national and local levels. How we solve energy issues will naturally affect our comfort and prosperity, but also our future living environment in the broad sense of the word.
Mr President, I wish to begin by congratulating Mr Vidal-Quadras Roca on his excellent work on the proposed directive concerning the energy performance of buildings. I should also like to thank the Committee on Industry, External Trade, Research and Energy for its thorough and thoughtful discussions and to express my satisfaction with the way in which the debate in Parliament has sharpened the focus of the proposal and strengthened it. It will very likely be one of our most important means of meeting the European Union's Kyoto commitment and of improving our security of supply.
As has been pointed out, the buildings sector accounts for over 40% of all EU final energy consumption. It also has a very large cost-effective savings potential. This proposal may lead to a significant improvement in the energy performance of buildings by promoting better minimum standards in Member States and in their building codes and by requiring more frequent updating and wider application of these codes. Not only would this apply to new buildings but, as has been said this evening, even more importantly to many existing buildings when they undergo major renovations. That is where the real potential for improvement lies.
The Commission welcomes Parliament's report and the proposed changes that will serve to improve, clarify and strengthen the proposal. Many amendments do this by enhancing the technical and financial definitions, giving concrete examples and defining the proposal's scope and implementation more exactly. For example, Amendments Nos 2, 4, 5, 8, 9, 10, 11, 14, 19, 23, 24, 25, 26, 28, 29, 31, 35, 36 and 37 are amendments the Commission can accept, many as they are, some with minor redrafting. Amendments Nos 3 and 6 encourage the use of subsidy schemes and incentives to promote the implementation of the proposal, taking into account socio-economic implications, and are thus also acceptable. Amendments Nos 7 and 22, on individual metering and billing and authorisation of inspectors respectively, can also be accepted if their financial and legal implications are illuminated more clearly in the text.
Mr Adam mentioned Amendment No 15. That is a comprehensive amendment, parts of which are acceptable to the Commission. The setting of efficiency levels at Community level is, however, not yet feasible. Amendments Nos 18 and 20 are also acceptable in parts, bearing in mind the need to allow CO2 indicators to remain optional.
Amendments Nos 1, 12, 13, 16, 17, 21 and 27 are not acceptable to the Commission for technical and definitional reasons, including the degree of detail or because of related problems of subsidiarity that would result for example from the setting of efficiency levels at Community level. Because of the heterogeneous nature of the building sector as a result of differences in climate, culture and building traditions, subsidiarity and flexibility for Member States are important in the implementation of this directive.
The Commission feels that the most effective way to improve energy performance requirements in Member States is to provide methods to encourage them to improve their own building codes, set their own performance levels and ensure full application and regular revision of those.
While methods of calculation, many norms and a number of standards can be established at Community level, the actual efficiency level of energy performance of buildings should remain a Member State matter. Most of the amendments proposed take these principles into account.
Another important point is with regard to the threshold for upgrading the energy performance of existing buildings when they undergo major renovation. Upgrading existing buildings is an important part of this proposal. For many Member States it represents a new area of endeavour which will require new performance standards, new resources and substantial investment. We feel that the proposed threshold of 1 000 m2 for upgrading is therefore the best possible compromise attainable at this early stage.
Finally, as regards the period for transposition of this directive we feel that it is important to underline that we should avoid an unnecessarily long period if we are to meet the target date for Kyoto which is usually set at between 2008 and 2012.
The debate is closed.
The vote will take place at 12 noon..
(The sitting was closed at 8.50 p.m.)